Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday 4 October 2001.
Announcement by the President
Ladies and gentlemen, as you will recall, on 8 October, 104 passengers and four employees of Linate airport were killed in a tragic accident involving a small private aircraft and an SAS aeroplane, which was due to fly from Milan to Copenhagen.
Immediately after the disaster, I sent a message expressing my condolences to the President of the Italian Council and to the Danish Prime Minister. Since I was on an official visit to Denmark the day after the accident occurred, I also gave the same message in person to the various authorities that I met during my visit. I would, however, like to publicly demonstrate, once again, our solidarity and deep sympathy for the families of the victims.
Agenda
The next item is the final version of the draft agenda as drawn up by the Conference of Presidents, pursuant to Rule 110 of the Rules of Procedure.
Relating to Tuesday President. I would like to inform you we shall have the election of a vice-president to replace Mr Wiebenga. The election will take place on Tuesday at 12 noon. I would reiterate that the deadline for nominations is 6 p.m. this evening.
Pursuant to Rule 62(5) of the Rules of Procedure, 95 Members have opposed the application of the procedure to delegate the power of decision to a committee for the Corbey report on packaging and packaging waste, currently scheduled to be taken at voting time on Tuesday at 12 noon. This report will therefore be placed on the agenda of the next part-session in accordance with the normal procedure.
Madam President, I am rapporteur for the subject of Macedonia which is on tomorrow' s agenda. However, the Commission has just informed us that this subject should be withdrawn. As rapporteur, and also on behalf of the Group of the Party of European Socialists, I propose that, in accordance with Article 144 of the Rules of Procedure, we delete this subject from tomorrow' s agenda. The reason for this is that we have obtained information to the effect that the Commission wishes firstly to contribute more money by way of aid to Macedonia and secondly to extend the period of aid.
I therefore propose that we withdraw the subject from this part-session and instead address it in the November part-session. We therefore refer the subject back to the Committee on Budgets and to the committees which are to issue opinions on this subject, that is to say the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and the Committee on Industry, External Trade, Research and Energy.
Of course, Mr Färm, I can confirm these details. The Commission is currently preparing a revised proposal in order to take into account the additional requirements for financial resources requested by the International Monetary Fund.
Are there any objections to the proposal that Mr Färm has just made, who also supports the Commission proposal?
(Parliament gave its assent)
President. Pursuant to Rule 114, 37 Members have opposed the application of the procedure without report to the proposal for a Council decision on admitting the European Community to the Codex Alimentarius Committee, currently scheduled to be taken at voting time on Tuesday at 12 noon.
This proposal for a decision is therefore referred back to the committee responsible for reconsideration.
The order of business is thus established.
Madam President, there is an urgent matter missing from the agenda to which I would briefly like to draw the attention of the Presidency and the Members. The German foundation 'Memory, Responsibility and Future' , established by the German government and national enterprises, has taken the surprising, disturbing decision not to count Italian prisoners of war or even a large percentage of Italian civilian forced labourers among the former forced labourers in Germany, providing compensation only for civilians who were interned in actual concentration camps. This exclusion is unjustified from a legal point of view and would hinder the deep reconciliation between the European peoples who were divided by the tragic experiences of the Second World War. I feel that action needs to be taken to prevent this great discrimination in the German compensation against Italian prisoners of war and Italian civilian forced labourers.
Thank you, Mr Borghezio.
We shall of course take note of what you have said.
Madam President, this morning, when I got up, I found that I had lost my voice. I have lost my voice and so I do not know whether I will be able to deliver my usual explanations of vote tomorrow. That aside, I am here beside my friend, Mr Borghezio, not because I have changed group but because I support his proposal regarding the failure to provide compensation for Italian former prisoners of war and Italian civilian forced labourers. These are all people who are over 75 years of age, and therefore pensioners, who have been left by the Italian government without a pension. Therefore, the damages suffered by these Italian citizens, who, like many of us, have suffered the outrages of war, are even greater because, in addition to not receiving this compensation, they are pensioners who do not receive a pension.
Madam President, given the degree to which the media has had access to an unpublished report commissioned by the EU's Scientific and Technological Option Assessment Committee, STOA, entitled "The Possible Toxic Effects from Nuclear Reprocessing Plants at Sellafield and Cap de la Hague", could you immediately organise for the publication of this report to ensure a balanced and informed comment by all, especially by us in this Parliament of democratically elected representatives? I am strongly of the view that all reports by committees of this House, whatever their status, should at least be available to Members of this House before they are available to those outside. Please arrange for that report's immediate publication.
Mrs Doyle, I shall give your request my full consideration.
Madam President, as president of STOA, may I point out that the study to which the honourable Mr Doyle refers has not yet been officially adopted by STOA's plenary. It is on the agenda for the next meeting here in Strasbourg. As you know, this study examined numerous aspects and independent experts were also asked for their opinion, because we want to ensure that the study is reliable and that STOA is reliable. Once STOA's plenary has reached a decision, we shall pass it on so that we can take what I imagine will be the right decision on such an important matter.
Madam President, in the absence of our chairman, as vice-chairman of the Committee on Petitions I would point out that our committee requested the report from STOA on the possible toxic effects of Sellafield in the Irish Sea and Cap de la Hague in the English Channel.
The Petitions Committee is as anxious as anybody that this report should be published as soon as possible. It is important that the report, when adopted by STOA, is seen to be absolutely objective and scientifically independent. That is why it has been subjected to independent assessment. When we have considered that assessment I believe all Members of this House would want the report to be published. But that should not be done whilst doubts remain - and unfortunately there are doubts - about the objectivity of the report as currently presented to the STOA panel.
Madam President, I was astonished to read in the press the outcome of the negotiations by the Conference of Presidents to decide the winner of the Sakharov Prize. What I am asking myself is where and when will MEPs be given an opportunity to begin to understand how the presidents, or the majority of presidents, or whoever, came to a decision which patently contradicts the MEPs who voted in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy.
I find this scandalous to say the least, and I believe that there is a genuine problem with the way things work in our Parliament, which is that, in actual fact, we serve no purpose. We spend hours having debates and casting votes in the Committee on Foreign Affairs, and then afterwards, Mr Poettering calls Mr Barón Crespo or Mr Barón Crespo calls Mr Poettering and what we think counts for nothing. I would simply like to say that we are Members who were elected with the same votes as Mr Poettering and Mr Barón Crespo, and that I cannot accept that it is they who call the shots in the European Parliament, therefore I want us to discuss, in plenary, the way that decisions are taken, just as the Sakharov Prize was discussed last week.
(Applause from the Greens/ALE Group)
Madam President, as Mr Cohn-Bendit has referred to me, I will gladly respond in this House to what he has said. The Conference of Presidents confirmed the majority vote of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and also proposed the runner-up, who had also received a large number of votes, so that there are three nominations. I would also like to tell you, Mr Cohn-Bendit, that you can not only reach me at any time by telephone, but I am also available for private discussions whenever you wish.
Madam President, I spoke to Mr Wurtz on the telephone and to Mrs Hautala and Mr Lannoye in person. First of all, I do not consider the fact that Members of this Parliament should talk to one another as a crime and secondly, the Conference of Presidents has respected the proposal tabled by the Committee on Foreign Affairs, Human Rights, Security and Defence Policy. The proof of this is that the prize was awarded to the joint Israeli-Palestinian proposal and to the proposal from the bishop of Angola by a very large majority. Furthermore, on your own initiative, Madam President, a special mention will be given to Mrs Sedrine, the Tunisian journalist. I would ask my fellow Members, especially Mr Cohn-Bendit, to be a bit more careful about what they say because, apart from the fact that the decision of the Committee on Foreign Affairs has been respected, the last thing we need at such a sensitive political moment is to create a religious war between a Christian, a Muslim and a Jew. This is completely unacceptable.
Madam President, I had the opportunity to express my views on this matter before the Conference of Presidents meeting. I do not feel that now is the time to argue about this, or to have a dispute over procedure. In my view, I am extremely pleased that the Conference of Presidents had virtually unanimously agreed to award the Sakharov Prize to Mr Ghazzawi and to Mrs Peled-Elhanan, who, to my mind, symbolise what many of us aspire to, in other words, to give hope to those who wish to find the path of dialogue and peace in the Middle East, a region that has been so afflicted.
From this point of view, Madam President, I think that, and the European Council also gave this message, in other words, that we request Ariel Sharon' s government to respect international law and withdraw his tanks and troops as a matter of urgency from the autonomous Palestinian territories, I think that it would certainly be in the spirit of the Sakharov Prize for you, Madam President, if you agree, to give this message to the Israeli government on our behalf. Thank you, Madam President.
Mr Wurtz, I think that, given the applause that I have just heard, I am certainly able to do this.
I have one comment to make, Mr Barón Crespo: when the prize is given to two people - one a Muslim, the other Jewish - this means that a war of religions does not exist. If you are brave, you are not obliged to add that we need a Catholic as well, as there is still no war of religions. You say, therefore, that the decision was not to award the prize to two Muslims, but to a Jew and a Muslim. That is all you need to say and that is why I maintain that a lack of courage and historical insight are what led to the proposal by the Committee on Foreign Affairs being watered down.
Madam President, Africa also exists. We attended the Durban Conference and we must also send a message of hope for the ongoing conflicts in Africa. Furthermore, I am delighted with the unanimity that this prize has inspired and I give it my support, which is no less than you deserve.
Madam President, ladies and gentlemen, a few days ago, another five workers lost their lives as the result of an explosion on the tanker which they were repairing in Salamina.
This is the umpteenth time that workers in my country have paid with their blood for the lack of rudimentary safety measures as the result of the unaccountability of shipowners and the privatisation of control services, which issue certificates based on the shipowners' interests rather than on respect for the workers' lives. The Greek government is also to blame for failing to take any action whatsoever, despite the large number of accidents.
I should like to use this tribune to express our condolences to the victims' families and to roundly condemn the unaccountability of their employers and the policy of the Greek government.
Be it in Toulouse or Salamina, the working classes are being sacrificed for the sake of a competitive economy and more and more profit.
Madam President, I do not know if you remember, but, a couple of months ago, I severely criticised the fact that we Danes were being treated unfairly. We did not have the opportunity to watch Danish television. I asked you and Mrs Banotti to look into the matter, and I should like to say that Mrs Banotti has again shown that she is good at these matters. The Danes among us have now got Danish television again. We are over the moon and, as Mrs Banotti can see, I am celebrating the fact in my national colours - a red jacket and a splendid white shirt from the Håndværker Bank in Næstved. So you can see that we are really happy to have got Danish television.
Madam President, I would like to put on record my disappointment that we will not be able this week to discuss the money-laundering directive. Thanks to the hard work of the Conciliation Committee and those in this House who have been working on this directive, we are on the point of an agreement with the European Council, and it is a pity that we were not able to get it on the agenda for this week.
This directive is as important in the fight against terrorism as the bombs which are being dropped on Afghanistan or the efforts of those who are risking their lives there. It is something that we should deal with as promptly as possible, because starving the terrorist of his funds is just as important as subjecting him to military attack. I hope this House will act swiftly when this matter comes before it at the next plenary session. I am sorry that it was not possible to get it on the agenda for this month.
Madam President, I was not aware that this was going to arise and I apologise therefore to Mrs Villiers for not being able to talk to her about it earlier. She is quite right to say that agreement has been reached with the Council and it is now up to Parliament to have the third reading. We pressed extremely hard - and you, Madam President, were involved in this - to try and get to a position where we could be flexible and act very rapidly as a parliament. Unfortunately, we have to await the documentation that comes from the Council in all 11 languages of the Community before we actually have Council's position formally adopted so that we can come to a conclusion with a third reading. It is therefore, unfortunately, a matter of timing, due to the scheduling of documents and translation etc. that we do not have that flexibility. I did press very hard indeed but unfortunately it was not achievable.
Madam President, my group would also have liked to see the money laundering directive approved sooner. We would, indeed, have liked to have seen it wrapped up before the summer holidays. But it was Mrs Villiers' own group which held out against an obligation on lawyers to report suspicious transactions and therefore held up the final resolution of this matter for six months after our plenary vote in April. I am glad to say that the results of conciliation do not reflect that refusal and lawyers will have to contact the authorities when they have reason to believe their clients may be seeking advice in order to engage in money laundering.
I am glad that is the final result. I deeply regret that it took so long. I am afraid it is Mrs Villiers's own group - indeed her own delegation within that group - which contributed to that lengthened and regrettable delay.
Madam President, I would like to raise briefly a matter of serious concern to me, and perhaps to others in this House, relating to the question of discrimination. This House rightly rejects discrimination in all its forms and we receive opinions on this subject from many quarters, including the Economic and Social Committee. It now appears that this committee itself practises discrimination on the grounds of age, in that it is impossible to apply for a job there unless you are younger than 45. Madam President, may I suggest that you write to them as a matter of urgency to see whether this is true and, if it is, perhaps to threaten that we will stop receiving their opinions until they abandon such discrimination. Surely it should be possible for people to work for any institution at any age, even if they are as old as I am!
Thank you. We shall look into this, as you have asked.
Madam President, I should like to raise an issue which I raised at the previous part-session, that is, the predicament of national airlines in Europe which are currently facing effective annihilation. It is reckoned that approximately EUR 2.5 billion will be lost by the European aviation industry between now and the end of the year, and that some 20 000 jobs will be lost. The Commission response to this, however, has been stony-faced and ideological. It has sought to use the crisis arising from the atrocities of 11 September to shake out the industry to ensure that companies that may or may not have survived in the normal course of economic operations are forced to close down.
I would appeal to the Commission to use some political sagacity in its approach to this situation. If the European project does not have the support of the people of Europe it will not succeed, and the Commission is failing to recognise this. Every single job lost in the European aviation industry as a result of the Commission's decision, will create an ever-widening pool of resentment towards Europe, not towards national governments which may be pursuing their own agendas. The Commission must urgently review its approach to the aviation industry.
Madam President, this is the second session that we are holding in October.
As you will recall, at our first October session, we made a last minute change to the agenda in order to debate and vote on the dreadful accident that occurred at the AZF factory in Toulouse. Yet, two days ago, this very factory released several tonnes of ammonia into the Garonne river, which flows through the city of Toulouse.
I am therefore asking you, Madam President, to ensure that the resolution we adopted is followed up by the Commission, to prevent it becoming lost in a mass of administrative red tape.
I believe that the impunity and the arrogance of the polluters must be met with the determination of our Parliament.
I shall gladly do so, Mr Onesta.
Madam President, I would like to present a communiqué concerning our colleague Patricia McKenna. She took part today in a peaceful demonstration at the nuclear weapons base at Faslane, Scotland, and was arrested at eight in the morning along with twelve Irish students. She asks you to give your attention to the fact that a Member of the European Parliament may not be arrested when he or she is on the way to or from meetings of the European Parliament. She also hopes that this request will bring about a debate concerning the unlawfulness of nuclear weapons. Quite recently, the International Court of Justice has stated that the possession of weapons of mass destruction contravenes international law. Madam President, I am aware that some here will find themselves thinking that it is not possible to travel to Strasbourg via Scotland; but I would merely like to say - in Patricia McKenna's native language - that "what goes up, must come down".
Mrs Hautala, I have just received some information regarding Mrs McKenna, and I shall of course see what we can do to help her.
Madam President, I would like to thank you for mentioning at the start of the sitting the tragedy which took place at Milan Linate airport, which claimed 118 lives. Investigations are currently being carried out into who is responsible. Of course, it became clear very early on that, while, regrettably, human error is always possible, it was made possible in this case largely by the severe lack of security in that airport, which we all believed to be safe. From the human point of view, I feel that it is becoming imperative that these errors are not repeated and that such a tragic incident should compel all those responsible to undertake solemnly to ensure that such tragedies are avoided in the future. As regards responsibility, I feel that we, as the European Union, should call upon the Commission and the Council to be more rigorous in enforcing the imperative need for airport security, to ensure that such tragedies are avoided in future.
Mrs Ghilardotti, I believe that what you have said somewhat pre-empts the debate that will take place in a few moments, following the points of order.
Madam President, unfortunately the fears which I expressed the very day after the terrorist attack in the USA have come true and the death of the thousands of innocent American victims is being used as an excuse for a barbaric attack on Afghanistan, giving rise to new hordes of innocent victims and causing tremendous damage.
Today, 15 days after the attacks started, it is clear - witness the announcements by the US administration - that the aim is not to stamp out terrorism, it is - or at least one of the aims is - to control central Asia and its huge natural resources and highly important geo-strategic position.
My fear, especially after Mrs Gandhi, that this attack will be used to further strengthen capitalist mechanisms and curtail our workers' and our nations' democratic freedoms and rights, has also come true. The EU, led by the three, has aligned with the USA in what is a disastrous policy for our nations and our planet.
I believe that the European Parliament, as a democratically elected house, has a duty, if it wants to serve the peaceful, democratic visions and wishes of our people, to oppose these developments, to push for the EU to disassociate itself from them, to stop the war and to revert to resolving differences by peaceful means.
However, in the final analysis, it is up to the people.
Madam President, we are a small delegation of MEPs who have just come back from the Clinique Sainte Barbe here in Strasbourg, to which a former Chechen minister, Mr Ibragimov, had been admitted after having been on hunger strike for 27 days. We went there to talk with Mr Ibragimov and to alert the world to the fact that this hunger strike took place here in Strasbourg. Mr Ibragimov naturally drew attention to the fact that he wanted international organisations and politicians to try to convince President Putin to put an end to the war in Chechnya and to adhere to the agreements entered into between Chechnya and Russia, and I should like to convey this message of his. Mr Ibragimov has begun to eat again. He is still very weak, but human rights campaigners have encouraged him to abandon his hunger strike. He will begin it again later, together with other human rights campaigners, if there is still no progress on Chechnya in the future. However, I think it was important to visit him. My point is that we must not forget that human rights are being violated. Now that we are combating terrorism, we must not forget human rights, and I should like to call upon you to tell Mr Ibragimov that you are willing to meet him - if that is possible - during the next part-session in Strasbourg.
Consequences of recent events for the safety of air transport and industrial installations including nuclear power plants
The next item is the Commission statement on the consequences of recent events for the safety of air transport and industrial installations, including nuclear power plants.
I shall now give the floor to Commissioner Vitorino.
Madam President, ladies and gentlemen, at the previous plenary session of the European Parliament, a debate was held on the steps to take in the fight against terrorism in the wake of the attacks of 11 September. On behalf of my colleague, Mrs De Palacio, I would today like to discuss the consequences of these events for the safety of air transport, and also the implications that such events could have for some industrial installations, particularly nuclear power plants. I shall therefore begin with the issue of air transport safety.
As I am sure you know, the European Council of 21 September 2001 requested that measures be taken in order to strengthen air transport security. The Commission showed a dynamic approach and immediately reacted by formulating an appropriate Community response to the attacks carried out in the United States of America. Without further delay - following a request made by the European Council - the Commission proposed that Member States put in place a 'dual review' mutual inspection system. This reciprocal monitoring system will enable experts of one Member State to be sent to inspect security measures in airports of another Member State. We must point out, however, that Member States are reluctant to give inspectors this task. So far, only two Member States have submitted to the Commission proposals on the representatives that they wish to appoint.
On 10 October, the Commission proposed a draft regulation of the European Parliament and of the Council to approximate air transport security and safety standards within the European Union, and also to give the Commission the power of execution and inspection in order to ensure that the standards are being applied.
This text specifically mentions access control to sensitive areas of airports and aircraft, control of passengers and their hand luggage, control and monitoring of hold luggage, control of cargo and mail and, lastly, the training of ground staff.
Mrs De Palacio presented this proposal to the Committee on Regional Policy, Transport and Tourism the same day that it was adopted, and we hope that Parliament will be able to examine it as a matter of urgency in order to enable an agreement to be reached at the Council in December, with the hope that the co-decision procedure can take place at first reading.
In addition, an ad-hoc multidisciplinary group, made up of experts in air safety and combating terrorism, was set up immediately. Unfortunately, the work of the group of experts has been inconclusive and the preliminary report submitted to the Transport Council on 16 October merely stresses, firstly, that much remains to be done in order to ensure that safety measures are being applied effectively in all airports and, secondly, identifies the need for new measures to prevent the dangerous behaviour of some individuals in aircraft, such as banning access to cockpits or enhancing cooperation between civil monitoring of air traffic and the use of military air defence methods.
We are convinced that we must make headway on the proposals that we have submitted to you. Not only because of a lack of specific recommendations from the above mentioned group, but also because international bodies appear to be having difficulties in reacting swiftly. Therefore, the International Civil Aviation Organisation, which held its assembly meeting in September, has limited itself to the single principle of organising a conference, the date of which has not yet been arranged. We hope that, at the European Union' s initiative, the ICAO will take on the responsibility of ensuring the adoption of the recommendations that it received with a view to strengthening international safety standards that apply to airports and air transport. Nevertheless, given the situation, the United States naturally decided to move forward themselves on this issue.
The Commission believes that we must enhance cooperation so that preventative measures are implemented in a coordinated manner on both sides of the Atlantic.
In this spirit, we organised a meeting with our American counterparts, which is to be held on 6 and 7 November 2001, to set up a working group that brings together the American authorities and the Commission with a view to coordinating efforts so that the highest possible level of security is ensured, whilst avoiding a situation where airline companies are subjected to excessive measures.
I shall now move on to the possible consequences of terrorist activities, such as those committed on 11 September 2001, had they been carried out on an industrial or power installation.
The nuclear industry is one of the sectors of industry that has the most stringent security and safety standards, particularly because of the requirements of non-proliferation and radiation protection.
We should also mention, however, that other installations, that are less well protected, may be vulnerable, and a fatal accident of considerable proportions could happen at one of these plants, whether they belong to the chemical industry, which was the case at Bhopal, Seveso and recently at Toulouse - or at other power installations, such as natural gas infrastructures, which are not without risks. Some of us still recall the time when hydroelectric dams burst.
Since 11 September, Member States' authorities have strengthened existing protective systems and physical protection measures that were already in force for at-risk installations and more specifically for nuclear installations.
These physical protection measures are particularly for access control to the installations and include a ban on flying over the installations.
As far as the design of existing installations is concerned, it must be noted that the risks are taken into consideration, either wholly or according to the probability of an accident taking place. Therefore, the risk of a primary cooling system bursting, to which terrorists could have access, is taken wholly into account and a security system is put in place to avoid this risk.
Comparative assessments are carried out on other risks. This is what happens for seismic risks, which are taken into consideration in a number of ways, according to the geographical location of the installation itself.
In this respect, the Commission would like to reiterate that the design and construction of electro-nuclear power stations fall within the sole competence of Member States. In addition to conventional nuclear installations, however, we must also take into account the risks related to transporting nuclear materials. In reality, the transportation of highly radioactive materials is only a very small part of activities involving nuclear materials and is carried out in accordance with the most stringent provisions of international and national regulations.
As a general rule, to use nuclear materials for the purposes of terrorism, perpetrators require, beyond simply holding the nuclear materials, the technical capability to store, process and launch the materials, which would be very difficult to achieve without alerting the authorities.
Everything has been implemented at Community level, by applying Chapter VII of the Euratom Treaty, which requires a strict registration of nuclear materials in order to prevent them being used for non-peaceful purposes.
Nonetheless, the events in New York show that we must assess the vulnerability of nuclear installations. The Commission services are carrying out an evaluation, in collaboration with the International Atomic Energy Agency in Vienna, particularly in terms of security at nuclear installations.
Our assessment should show how worthwhile it would be to publish the recommendations and to supplement existing legislation at Community and/or international level. In particular, we must assess the conventions established under the International Atomic Energy Agency, such as the convention on physical protection, which mainly covers the transportation of nuclear materials.
Madam President, ladies and gentlemen, I would like to thank you for your attention.
We on this side whole-heartedly support the response of the United States, the European Union and its Member States and other countries to the attacks of 11 September 2001 and the development of a comprehensive multilateral strategy against terrorism. In recognising the determination of the European Union and its Member States to safeguard its citizens from acts of terrorism, we stress the need to reassure the public by striking the right balance between vigilance and enabling everyday life to continue.
We consider that each Member State must carry out a complete reassessment of its approach to the security of infrastructure and installations, particularly the most risk-sensitive such as nuclear installations. We recognise there is genuine public concern about these issues but would like to emphasise the need to keep these matters in perspective. I would like to emphasise that the safety of nuclear plants and other such industrial installations is primarily a national competence and responsibility. In that context we look, for example, to the United Kingdom government to take all necessary short-term protective measures as well as to face up to the necessary longer-term decisions with regard to the disposal of radioactive waste.
Clearly, the events of 11 September 2001 in the United States call for a reassessment of the risk of attack on installations that we have previously regarded as secure and I welcome the statement from the Commissioner. I only regret that it was not possible for Commissioner Loyola de Palacio to be able to speak to us - it had been our wish to hold this debate at the next part-session.
President, the basic premise of terrorism is that the unexpected, the unconsidered, the unbelievable will terrify the population into accepting political claims, whether they are rational or not.
Thank you, Commissioner, for your statement. I welcome the cooperation you have outlined and the special attention which will be given to nuclear installations. I hope that Member States will cooperate with the Commission in this work.
Our reaction must be to do all that we can to prevent the sort of widespread slaughter, injury and chaos we saw in the United States. Air travel, nuclear power stations, chemical works and oil depots, are all obvious targets for terrorists. They are designed, built and protected accordingly at very considerable cost to the public. The French government now protects the reprocessing centre at La Hague with fighter planes and missiles. No doubt the United Kingdom does likewise in Sellafield.
We cannot inhabit the weird minds of terrorists, but we can pay the high cost of protection. We can work together and we can be very careful when we consider building, or indeed retaining, a potential target.
Things will not be the same after 11 September, as many others have said. No one had conceived of using a fully loaded, large passenger plane as a weapon. We have to factor that into our calculations. Please keep reporting to Parliament. We want the citizens of Europe to know that everything possible has been done to keep them safe.
Madam President, Commissioner, we have reached a serious point, a very serious point. The worst-case scenario of terrorist air attacks on nuclear power stations, long condemned by the Greens and anti-nuclear citizens, is becoming, through force of circumstance, a valid hypothesis. The fact that France has called on its armed forces in an attempt to protect its reactors is evidence that air attacks on nuclear plants are plausible. The French authorities, which have always dismissed the possibility of terrorist attacks, are now forced to admit that their nuclear temples are indeed vulnerable. And will the ground-to-air missiles deployed around the re-processing plant in The Hague be effective against a suicide attack? The German authorities and the International Atomic Energy Agency in Vienna recognise that even the sturdiest nuclear power station would not survive a crash. Throughout Europe and elsewhere in the world, the danger is certainly present, and it is made all the more acute because of the overwhelming number of nuclear reactors. We cannot currently guarantee the safety of our citizens. They are concerned and quite rightly so. Has the Commission taken these disaster scenarios seriously? How will it ensure the safety of our citizens? And does the Commission intend to launch a study into the safety of nuclear power stations, as Germany has? Lastly, Madam President, ladies and gentlemen, I regret the fact that my fellow Members from other groups did not deem it necessary to follow this debate with a resolution.
Madam President, Commissioner, the question regarding the safety of Europe' s skies is being considered in terms of immediate and urgent measures. It is also being considered in terms of longer-term measures regarding security standards in aircraft and at boarding.
We have duly noted the Commission statements, particularly on the various measures taken regarding checks on passengers, on hand luggage, as well as on flights from third countries. In my view, these are wise comments.
We must also accelerate the completion of security programmes relating to checks on hold luggage and ensure that our decisions have been implemented.
I shall not go back over what was said earlier regarding the scandalous situation involving the AZF factory, only a few weeks after we held debates in this Chamber.
As far as safety on aircraft and at boarding are concerned, the events of 11 September show that two measures must be taken in aircraft design: cockpits must be sealed off and video monitors must be installed to enable the pilot to see anyone nearing the cockpit. Secondly, there is the issue of transponders. Transponders transmit the aircraft' s code and position to the air traffic control tower. Transponders must be secure and it must no longer be possible to disconnect them during flights, as was the case during the attacks on the United States.
I would also like to draw Parliament' s attention to the issue of aid to the European airline industry. To be honest, I think that it is extremely tactless, even provocative, for the Commission to open the debate on concentration within the airline industry at this point in time. In addition to the economic battering that companies are taking, to confirm that Europe only has enough room for four or five airlines amounts to inviting mergers, restructuring and therefore redundancy plans.
On the other hand, several sources are predicting a 15 to 30% decrease in air traffic and the European Association of Air Carriers states that overall traffic levels will have decreased by more than 7% by 2002, incurring losses estimated to be over three billion euro.
In my view, the regulations on state aid to airlines must be extended in order to take into full consideration all the consequences of 11 September.
Lastly, I would like to say one final word to point out that these public funds are intended to help companies to continue to be viable. I believe, therefore, that it is our duty to ensure that they are used and to avoid any redundancies in the sector.
Mr President, the goalposts have now changed, given the sheer level of inhumanity shown by terrorists pursuing their so-called political objectives. Terrorists are now willing to engage in suicide missions. This simply means that the international community must now fully re-evaluate how best it can put in place security measures to defeat these acts of blatant and premeditated terrorism.
From an Irish perspective, we are deeply concerned about the safety and security arrangements at the Sellafield nuclear plant in Cumbria. At a time when one would expect a scaling-down of nuclear enterprises in Britain, the British government has announced that the MOX nuclear facility can go ahead at Sellafield. Instead of closing the Sellafield nuclear plant on safety, environmental and economic grounds, the British governments has agreed to the expansion of operations there. This is not only a problem for the Irish people: it is also a problem for the British people and for the wider European Union. For instance, how do the British people like the idea of trains carrying nuclear materials continuing to run through London and other cities in Britain? While the American government has halted the movement of potentially dangerous nuclear materials, BNFL is insisting that it will run its nuclear trains from reactors to its controversial Sellafield reprocessing plant.
In this growing atmosphere of international terrorism, surely it is grossly irresponsible to continue this transportation. Equally, the transportation of nuclear materials via the Irish Sea sends shivers down the spine of many people living in Ireland. As a representative of the East coast of Ireland, I have always resented the Irish Sea being used as a rubbish tip for the activities of British Nuclear Fuels. The decision of the British government to expand the operations of the Sellafield nuclear plant is a contentious one by any stretch of the imagination. The timing of this decision, however, is a highly cynical one, considering that it was made as a smokescreen at the same time as war was declared on terrorism. This is a clear case of the British government using the war on terrorism to distract attention from awkward and contentious decisions. In this climate this is simply not good enough.
The safety and security at the Sellafield plant is as much a matter of concern for the European Union as it is for the Irish and British governments. The British government should make the honourable decision to close this nuclear white elephant once and for all. But over the next few weeks the Commission should and must carry out a full and independent evaluation of all the environmental public health risks of all operations of BNFL at the Sellafield nuclear plant. The people of Ireland are fed up with pious assurances from BNFL and the British government about safety standards at Sellafield. We were all horrified recently when BNFL had to bring back nuclear materials from Japan, because it had falsified documents. After this incident alone, how can any reasonable person believe for one moment anything that is written in a press release by BNFL?
I can assure all Members of this House that we in Ireland will vigorously pursue every political, legal and diplomatic option open to us to force the British government to close the Sellafield nuclear plant. This Sellafield nuclear plant has achieved nothing, except to heap environmental misery on us all.
Mr President, Commissioner, the crisis in air transport unfolding before our very eyes following the terrorist attack on 11 September is, of course, exacerbated by factors such as structural problems in airline companies, the absence, so far, at least, of a single European airspace, which we hope will soon become a reality, and public concern about the safety of air transport. We need to act as quickly as possible.
When we attended the ICAO assembly in Montreal recently with the European Parliament delegation, we clearly stated the European position that international measures should be taken at ministerial level by the end of the year. And, of course, if, our hopes notwithstanding, there are delays, I think that the European Union should proceed unilaterally in order to establish a climate of safety in air transport.
As you all know, the Commission recently proposed an initial package of measures, referred to as ECAC document 30. The parliamentary Committee on Regional Policy, Transport and Tourism has promised to examine it as quickly as possible so that these measures can be turned into Community law by the end of the year, which is also in keeping with the Council's wishes. For the same reason, the other three legislative proposals relating to safety will also be examined as quickly as possible.
There is also another package of measures relating to safety in the cockpit, video cameras, ground/air communications etc., that is, the measures to which the Commissioner referred. As far as this matter is concerned, my point is that we are worried about the delay and about how the Member States' experts have worked up to now. We trust that they will take the hint and improve their working methods from now on.
We are witnessing serious economic losses not just in air transport but in trade, tourism and other sectors of the economy. We would be failing in our duty if we did not do our utmost to deal with this crisis.
Mr President, there is no doubt that nuclear power installations are not wholly safe from terrorist attacks. No reactor could withstand the impact of a Boeing 747. It would simply be wrong to assert anything else. What is true of nuclear installations, though, is also true of other technological systems. Mr Vitorino rightly pointed out that even a dam can be destroyed, and the Second World War shows that the consequences can be devastating.
An attack on a gasometer, such as can be found in the heart of our towns, could be positively appalling. I might mention that some pressurised gasometers already operate at a lower pressure for safety reasons. If methane were to escape from a high-pressure holder - a heavy machine-gun would suffice to bring that about - and spread over the town, then once it mixed to a certain degree with the surrounding air, the town would simply burn to the ground. Accidents of this sort have occurred in the past; thank God we have managed to avoid them in the past ten years.
The same applies to the water supply. It is relatively straightforward to poison water. We can all imagine how immense the consequences of that would be.
Now, I accept that many in our countries are opposed to nuclear energy, and that, in some countries, they may well be in the majority. Although it is not an opinion that I share, it is one that I respect. This argument, based on the risk of terrorist attacks, could lead us to get rid of the gas industry or stop drinking water, and I find that absurd.
My conclusion simply follows the line taken by the Commission. I admit it is not likely to make very good press copy, but it does have the advantage of being sensible. We should identify the dangerous sites and improve the protection of targets. Perhaps we should also take other security measures, but these must be implemented without delay. Studies are something we do not need.
Mr President, please allow me a final word. We should not give the impression of total security. That can be had only at the price of total surveillance, which cannot be reconciled with a free state under the rule of law.
Mr President, Commissioner Vitorino, I should like to make a few observations. Our group has already talked about the consequences of recent events for nuclear power plants and mentioned, inter alia, a package of measures which is already being discussed in the Committee on Regional Policy, Transport and Tourism. We endorse the quest for common security regulations, such as those formulated in document 30 of the E.C.A.C. What we are mainly concerned with here, in addition to issues of supervision, is adopting a special approach to vulnerable areas. We, of course, are of the opinion that such a debate must in any case be genuine, certainly when it comes to protecting privacy.
I should like to bring one aspect to your attention, for we are concerned here with an extension of the threat to include not only additional targets but also additional modes of transport. I would like to draw your attention to the use of other means of transport - something which we have already noted - such as tankers containing chemicals, and ask the Commissioner for his thoughts on the matter. In shipping too, it is relatively simple to force a ship in a port such as Rotterdam to take a different course and to direct it towards very explosive installations. In other words, not only aviation but also other means of transport should be discussed.
Mr President, installations at risk, such as nuclear power plants, flood-control dams, ports, oil depots, extremely tall buildings and research centres for biological warfare and for genetic manipulation will never lose their appeal for terrorists. That is why we must ensure that the number of installations which can threaten the life of human communities and of our environment is reduced to a minimum. Instead of subsidising airline companies with tax money, enabling them to continue pulling off stunts involving low prices, it would be preferable to completely close vulnerable regions to air traffic. Moreover, vulnerable airports near cities or with insufficient security provisions in place, as in the recent case of Linate near Milan - an airport that should have been closed down years ago - should not have a future.
The unbalanced pursuit of economic growth, freedom for airline companies and the rolling back of government has, in connection with the sad events of 11 September, led to too little attention being paid, on the one hand, to the risk of industrial buildings collapsing and, on the other hand, to government supervision of access to airports by people with malicious intentions. It is not the first time that I am bringing these two matters to the attention of the Commission.
Mr President, Commissioner, ladies and gentlemen, 11 September will go down as a crucial date in the history of the modern era in general and for the aviation sector in particular, for which we can talk about a before and an after.
I wish, first of all, to express my solidarity with the victims of these cowardly and barbaric attacks and with the government of the United States and also to unreservedly, roundly and unambiguously condemn terrorism.
Improving the security of transport users and transported goods was and must continue to be one of the Union' s priorities for action in coming years. I am delighted that this is the view adopted in the White Paper on transport policy presented by the Commission only a few months ago. We must not forget that a safe journey is the most important right of any passenger.
The ongoing safety and competitiveness of this sector require the rapid adoption of the latest Commission proposals on air safety and the 'single sky' package. We must also take account of other measures that were already on the table, such as the JAR-OPS Regulation, the draft directive on occurrence reporting in civil aviation and the proposal on the professional competence of cabin crew. All of these texts, Commissioner, must be approved as soon as possible.
To conclude, I would say that the disastrous action taken on the air transport sector in recent weeks has shown the extent to which the European Union has a pivotal role in responding to the need for regulation at both Community and world-wide level. Only a European vision will enable us to confront new challenges such as international terrorism, for which international intergovernmental forums can no longer provide a sufficiently rapid or effective response.
Parliament has a duty to support the Commission on these proposals to restore the public confidence and safety that have been lost. It is at times like this that we must make Europe' s presence felt.
Lastly, I also wish to address the Council, which must now find the ability and the courage to support and take decisions that ensure that civil aviation will continue to be safe, reliable and sustainable from every point of view.
I wish to deal briefly with two issues: one I have already addressed, that is the state of the airline industry in Europe. I welcome the fact that the Commissioner has announced that the European Union is going to meet with the US authorities to discuss unfair competition, but that is a grossly inadequate response to the current crisis in the aviation industry. I would like some clarity about what precisely the Commission is doing. There is a report in Irish newspapers today that the Commission is insisting that the rescue and aid package the Irish government will provide for Aer Lingus must be privately funded. Now, that is a gross distortion of the treaties which are neutral as regards where aid or money should come from to assist the aviation industry. I want clarity on this. Is that what the Commission is demanding or is the Irish government playing its own privatisation game under cover of the present crisis?
The second point I wish to make is in relation to the nuclear and chemical industries in Europe. The report which is coming before STOA this week makes for worrying reading. It will hopefully be made public very soon, but the reality is that Sellafield and Cap de la Hague were a risk even before 11 September 2001; the chemical plants in our midst were a risk even before Toulouse. It seems to me that we need commitments from the Commission that we are going to have an independent European inspectorate.
Madam President, after the 11 September atrocity we are in a new situation. Acts of malice and not just accidents are the focus of our concern.
No-fly zones should be established immediately around the two reprocessing plants in the EU: Sellafield and Cap de la Hague. Power plants generally are a ticking time-bomb in our midst. The only logical response is to close them all down and end this terrible threat.
The French government has already moved to strengthen anti-terrorist precautions at Cap de la Hague. These include ground-to-air missiles. The German government has concluded that nuclear reactors could not withstand a collision with a targeted passenger jet. It has undertaken an emergency risk assessment. Government ministers oppose anti-aircraft defences and have made it clear that plants that lie in the flight paths of large airports can be shut down if they are rated as serious risk.
The US government has halted the transport of nuclear materials, and the EU government should also immediately halt the transport of nuclear materials, including MOX fuels. I do not believe that the response we have had so far from the Commission is at all adequate. The IAEA has confirmed that 75% of the notifications of incidents involving nuclear material in the last year were illegal activities. Nuclear materials are currently clearly not secure and not safe.
Neither Sellafield nor la Hague was designed to withstand the impact of a commercial jet. They contain tens of thousands of tonnes of spent nuclear fuel and over 100 tonnes of separated plutonium between them. A new report, which is both timely and in terms of content deeply worrying, has been prepared for the European Parliament. I understand it will be circulated tomorrow by the STOA committee. I expect it to be circulated. I wonder why it has not already been circulated to Members, as I believe it has already been circulated to the industry?
The report states that an act of malice - and this was presented to us before September - could initiate a sequence of events that release radioactive material in the liquid high-level waste tanks, in Sellafield in particular, with effects much greater and more devastating than Chernobyl. This is very serious. I need an adequate response from the Commission, and so far we have not had it.
Mr President, I made my point about the STOA report when we were discussing the order of business. Successive Irish governments have voiced their concern about the operation of the Sellafield plant, formerly known as Windscale, and in particular the innumerable security breaches by the BNFL and the arrogance of the British authorities towards the legitimate concerns of a sovereign and friendly neighbour. The commissioning of the MOX plant when the eyes of the international media were firmly focused elsewhere in the wake of the tragedy of September 11, 2001 is but the latest example, and is particularly serious, given the heightened concerns now of terrorist attacks.
Could the Commission confirm that the same security standards that are now deemed necessary in Cap de la Hague - that is protection with fighter planes and ground-to-air missiles and a no-fly zone - are in place in Sellafield? Does the Commission agree that there is an urgent need for common security standards for all nuclear installations, not just in the EU-15, but in accession countries as well? Could the Commission also comment on the lack of effectiveness of the present inspectorate in this regard?
Mr President, I am very grateful to the Commission for using today's statement to take up a theme that currently causes a great deal of concern to the people of Europe.
I also welcome the way the Commission deals explicitly with all the areas at especial risk, and, in particular, its inclusion of industrial plant and nuclear power stations, which was demanded on Austria's initiative in Parliament's resolution on the events of 11 September.
We know that precautions were taken at several nuclear power stations in Europe to enable them to survive the impact of smaller aircraft at least. Does the Commission have an overview showing which nuclear power stations did not do this, and what is planned at a European level to reinforce protection measures overall, at least at these stations but also at all others?
We know that no nuclear power station is completely safe, and that some are not technically up to date in other respects of relevance to safety. It would be all the more surprising if there really were a letter from Commissioner Verheugen, confirming that the Temelin plant is completely safe. As such a statement would contradict everything international experts have found out about Temelin, I cannot believe that this statement about its safety was actually made by Mr Verheugen. I therefore ask the Commission to show this document, addressed to the Czech and Austrian governments, to Parliament. We have been very committed to this issue, and I think Parliament deserves, even if the Commission takes an opposing view....
(The President cut the speaker off)
Mr President, much as I love Senator Doyle and her Irish friends, she is quite wrong about Sellafield in my constituency. I told her so, and the Irish government so when I was the Northern Ireland Minister responsible for Energy and I reiterate that view now. I applaud the British government's decision on the MOX plant, a long overdue decision which is going to ensure the economic and employment future of my constituents. So my message on that is to keep your hands off Sellafield.
Briefly, about aviation. I congratulate Commissioner Palacio on the actions that she has already taken but there are three things we need to emphasise: firstly we must protect the aircraft on the ground; once someone is on the aircraft they can do more damage. Secondly we must renew and reinvigorate security screening at airports and thirdly we must assist with the costs of security and war-risk insurance. We must restore public confidence in aviation and the sooner the better.
Mr President, ladies and gentlemen, personally speaking, I believe that I can welcome the fact that the approach adopted by the Commission with regard to both air safety and security and the safety of industrial and nuclear installations has received wide support from Members here.
To sum up, I will add that we have drawn up an intervention programme, which strictly observes competences - not simply Community competences, but Member States' competences as well. That is why I can assure you that, as regards matters for which the Commission has direct responsibility under the Treaties, we have taken all the necessary measures to deal with the new situation created by the terrorist attacks on the United States. We shall continue to put pressure on the Member States so that they also shoulder their responsibilities and adopt the necessary measures that are part of their competences. This applies to the examples given regarding the security of the Sellafield and Cap de La Hague re-processing plants. I would like to stress that this is part of national competences and that it is the national authorities that inform us that the necessary measures have been taken.
The Commission recognises the need to begin an assessment of nuclear security and the security of transporting nuclear materials. I mentioned this in my presentation and I hope that the assessment that the Commission is currently preparing will soon be completed.
As far as air safety and security are concerned, I am pleased that several Members of Parliament have welcomed our legislative initiative with open arms and I hope that the regulation that we have proposed can be examined by Parliament as a matter of urgency. I would also like to stress that we must improve how we follow up on measures taken at national level, just as the ad hoc group is doing, which is responsible for assessing specific administrative measures that need to be taken to improve air security.
Mr President, I would like to make a final comment. I referred to the conditions relating to competition and to the strategy implemented by the Commission to avoid distorting competition within the context of the Euro-American dialogue on security. This was the context in which I dealt with the issue of competition. We believe that the solutions we are seeking must be international and must take into consideration the need to avoid imposing measures that are excessive and which may distort competition globally. This was the background to what I said. I did not mention other measures concerning competition policy related to the effects of the terrorist attacks on the commercial strategy of airlines. I did not deal with specific questions, such as those that some Members of Parliament wanted to bring up during the debate. All I can do is refer Members to the conclusions of the meeting that my colleague, Mrs Loyola De Palacio, held with the representatives of the airline companies' association. I have taken careful note of the fact that some of you thought that the Commission proposals were insufficient or too ideological. I have taken careful note of your comments. I shall pass them on to Mrs De Palacio, but I repeat that, for the time being, this is the official position of the Commission.
Thank you, Commissioner.
The debate is closed.
Mr Fitzsimons has the floor on a point of order.
It is not the first time I have heard Commissioners come into this House and say they have no obligations in relation to nuclear power plants and that this is a matter for the Member States. But clearly the European Commission should and must carry out an independent evaluation of all the environmental and public health risks, not just for Ireland and for all the UK but for all the people of Europe. This has been side-stepped down the years but it is high time that the Commission bites the bullet.
For this type of question, you can contact the Commissioner directly.
I just want to agree with what my colleague Mr Fitzsimons says. I have a report here by Parliament, from the STOA committee.
Mrs Ahern, I will say the same to you that I said to Mr Fitzsimons: this is not a point of order.
European judicial area/SIS II
The next item is the joint debate on the following reports by Mr von Boetticher, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs:
A5-0339/2001 on the proposal for a Council regulation establishing a general framework for Community activities to facilitate the implementation of a European judicial area in civil matters
[COM(2001) 221 - C5-0254/2001 - 2001/0109(CNS)];
A5-0333/2001 on the initiative of the Kingdom of Belgium and of the Kingdom of Sweden with a view to the adoption:
1. of a Council Regulation on the development of the second generation Schengen Information System (SIS II)
[9844/2001 - C5-0315/2001 - 2001/0818(CNS)]
2. of a Council Decision on the development of the second generation Schengen Information System (SIS II)
[9845/2001 - C5-0316/2001 - 2001/0819(CNS)].
Mr President, ladies and gentlemen, today sees the fulfilment of a small dream. I have ten minutes' speaking time, as much as only a Group chairman can normally expect. This, however, comes about through the grouping together of two reports, which do not actually belong together. So I would prefer to speak on them separately.
Let me begin with the area of civil law. When the Maastricht Treaty came into force in 1993, judicial cooperation in civil matters became a matter of common concern for the Member States. Then the Treaty of Amsterdam, by means of Article 65 of the Treaty Establishing the European Community, transferred this cooperation from the third pillar to the first. Its entry into force brought about active European lawmaking. Regulations on conflicts of law or of jurisdiction were adjusted, the Council directive on insolvency procedures and on the service of legal documents in civil and commercial cases was adopted, and draft directives on the gathering of evidence and on rights of access in matrimonial cases were submitted to the Council.
The entry into force of the present Treaty of Nice means that future decisions on judicial cooperation in civil matters will finally be reached by codecision procedure with qualified majority in the Council. You can see that things in this field are developing at breakneck speed. Member States will continue to have sole responsibility for the framework and content of professional training in civil law, but it will be the Community's responsibility to support them whether in the removal of obstacles to the application of Community law or in the cooperation of the judicial authorities.
In no area of European law is continuing professional education so imperative as in civil law, in which harmonisation has already made progress. Criminal and administrative law, on the other hand, are still only at the beginning of their European development. This continuing education was formerly supported by two EU programmes. GROTIUS, the joint incentive and exchange programme for the legal profession, came to an end in 2000. This promotion was maintained only by a successor programme, GROTIUS Programme Civil, which was limited to one year. The same year saw the expiry of the Robert Schuman Project, which had been limited to three years and served to make lawyers more aware of Community law.
The Commission proposal before us today now represents the legal basis for further financial support for activities in the field of legal cooperation in civil matters. It promotes judicial cooperation and improved mutual understanding of legal systems, as well as measures to transpose and implement Community legislation in this area and better information for the public. For the first time, alongside finance for specific projects, there is the prospect of financial help with the running costs of European NGOs. I can only emphatically support that.
The facilitation of involvement by the acceding countries is also especially to be welcomed. Apart from the essential rejoicing at the direction of this draft, which is made all the greater by the generous financial framework amounting to EUR 14.5 million up to 2006, there remain a few critical points. The stipulation that NGOs can only apply for support if two-thirds of the Member States participate in them can hardly be complied with even today. The prospect of enlargement therefore makes it a matter of urgency to reduce this hurdle to one-third, or else this directive's good beginnings will be nipped in the bud.
I also wonder why the Commission, contrary to its former practice - for example in the context of the GROTIUS programmes - has omitted to define precisely who is entitled to apply, members of the legal profession in this case. The debate on the money-laundering directive showed us how vital it is in this area to define terms. Member States must not have discretion to define terms when support with European funds is at issue. I have therefore proposed the adoption of the old definition from the GROTIUS civil law programme.
I would also like to say, on this point, that I would have been glad if the EU had continued to bear up to 80% of project costs, rather than reducing this share to 50%. This was, however, not what the relevant committee wanted. I think, though, that the EU continues to bear a great responsibility for the further development of judicial cooperation. This responsibility is likely to increase rather than decrease in the future. Here, too, we must continue to be a motive force.
So much for the first part concerning the area of civil law; I now come to the debate on the Schengen Information System.
The Schengen Information System was established in 1995 on the basis of the Convention of 1990 which implemented the Schengen Agreement. Today, as a police investigation system overlapping states and supported by computers, it facilitates online access to over 8 million items of data produced by investigations and is thus the most comprehensive database in Europe. It is used by Iceland and Norway as well as thirteen EU Member States. All this makes SIS a successful component of a new European internal security policy, made necessary by the dismantling of internal borders and the resulting loss of surveillance.
Two problems concern us today, the first being advances in technology. The Schengen Information System as we know it today was originally conceived for eighteen Member States. The fact that all the present acceding countries will join in SIS on their accession makes it urgently necessary to give thought today to what will be its successor. Technology has moved on in the meantime as well. The initiative taken by the kingdoms of Sweden and Belgium to develop SIS II are therefore much to be welcomed.
As the development of SIS II will require over three years' preparatory work, these initiatives lay the necessary legal foundations for its budget. The originators have, however, overshot their mark a bit. In order to ensure the maximum influence on technical development, the Member States are to take part in the comitological process through a combination of administrative and regulatory committees. This will therefore involve a maximum of additional bureaucratic effort.
It is not clear to me why, at a development stage where only technical aspects are to be discussed, the Member States are to join in discussing and deciding on every detail. The suggestion that a regulatory committee should be in place to deal with all matters concerning the system's architecture and with data protection issues, also goes against Council decision 468/99. This stated that recourse should be had to the regulatory procedure only for measures of general scope intended to apply essential provisions of basic legal instruments. Such is quite evidently not the case here.
At this stage, I would like to point out to the representatives of the Council that, for example, when Eurodac was set up, there was deliberately no official participatory procedure, and the Member States exerted their influence only through an informal network of technical experts. This saved us all a great deal of time and money and still produced an effective result. At the same time, I have confidence in the technical know-how in this field possessed by the Commission, which is entrusted with guiding this development.
I therefore suggest to Member States that they replace the superfluous bureaucratic combination of administrative and regulatory procedure by a combination of administrative and consultative procedure. Less is sometimes more.
The second problem is the development of law. The Member States did admittedly decide as early as the Amsterdam Inter-Governmental Conference to integrate the Schengen Agreement into the European legal area, but lack of agreement meant that the Schengen Information System was assigned to the third pillar. There is no doubt, however, that collection of data on persons who have been barred from entering a Member State is within the scope of the first pillar. This is another reason why we have two initiatives today, one by the Belgian Presidency and another by Sweden.
As Europe's Parliament, we strive to integrate Schengen and the Schengen Information System into the first pillar, and as a whole if at all possible. It is only in that way that appropriate parliamentary control can be guaranteed. So I will go on the record as welcoming, as a step in this direction, the financing of Schengen II out of Community funds with effect from 2002. The initiative unfortunately forgets to submit to Parliament the Commission's half-yearly interim reports on the stage the development has reached. It is scarcely comprehensible that the budget procedure of the European Community should be applied to finance Schengen II without the body legislating for that budget - namely Parliament - being informed about these developments at the time. However much the direction taken by the report's contents may be worthy of approval, in this respect there must be clear improvement. Apart from that, I can only give my full and wholehearted support to the proposals as a whole. I crave your indulgence for having to leave in about a quarter of an hour - as indeed must other ladies and gentlemen - but we have a meeting of the Committee on Citizen' s Freedoms and Rights, Justice and Home Affairs. We have some votes to take part in there as well. So there is no disrespect for this House.
Thank you, Mr von Boetticher. We are aware of this problem of meetings being scheduled to take place at the same time, especially with the aforementioned Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
Mr President, Commissioner, ladies and gentlemen, I wish to congratulate Mr von Boetticher on his work on the two reports that he has just presented to us. I should like to focus on the second report that deals with the Schengen system, which has come before Parliament not for reasons of clear political will, but because the Council has not been able to achieve unanimity on maintaining the system of intergovernmental funding, whilst a source of Community funding is also necessary. These are the peculiarities of our work in the European institutions: many things happen for strange reasons and as a result of stopgap solutions.
I should like to say that this proposal to develop a new generation Schengen Information System, SIS II, can only be accepted as the first, preparatory, stage in the system' s development. Community funding will not solve the problems that divide us in our analyses of the functioning of the SIS. It is crucial, as I argued here last September, when I presented my report on Schengen, that in addition to Community funding, the Schengen Information System cannot continue to be managed in secret and on a purely intergovernmental basis. It must instead be managed at European Union level by a separate agency. At the same time, a single Community information system must be set up consisting of a computer network system that contains data received under the three conventions, Schengen, Europol and Customs, bearing in mind the need to keep the data held under these conventions separate. This is the only way in which we will be able to guarantee an adequate level of protection for personal data, which is fair and identical for all citizens, complying with the level of protection stipulated by the Charter of Fundamental Rights.
Lastly, we know that the SIS is reaching saturation point with eighteen States participating, which means that it will not be able to survive beyond the forthcoming enlargement of the European Union, which also means that we must rapidly adapt the system. I hope that the five years we have ahead of us will be long enough to present a proposal that is balanced and which meets the demands of the European Parliament.
Mr President, the initiative by Belgium and Sweden on the development of a second generation SIS system is underpinned by two legal bases: the decision laid down in the Treaty on European Union and the regulation laid down in the EC Treaty. This initiative addresses the objectives of the system, which serves both judicial and police cooperation in criminal matters under the third pillar and the fields of visas, asylum and immigration and others concerning the free movement of people under the first pillar. These initiatives are the real premises of the preliminary work that must be undertaken in order to create the new SIS II system. They have come into being, as has already been stated, as a result of the rejection of intergovernmental funding by some Member States and are based on the Commission' s willingness to take the risk and the political responsibility for going ahead with the development of this new information system in the years to come.
The SIS, which, as we know, has only been a Community instrument since 1999, has matured very quickly. Although it was designed for twelve Member States, it now serves thirteen plus Iceland and Norway and we now have the United Kingdom and Ireland knocking on the door. As we know, in the current historical circumstances, it provides a vital European source of information on citizens of third countries and assets that have disappeared or been stolen, given the immensity of the task of controlling our external borders or movement within any part of Community territory. With the imminence of the new round of enlargement and given the challenges of adapting the new technologies and the new requirements, of which we are all aware, it is crucial that we develop the current system by providing Community funding for its modernisation. The requirement for its development towards the so-called second generation SIS is, today, crucial to detecting threats arising from the situation of third-country nationals, in order to provisionally arrest criminals who qualify for extradition, to help to locate people who have disappeared or been kidnapped, to monitor dangerous individuals and to retrieve stolen goods and assets. I am delighted to have the support of Mr von Boetticher, who has done an excellent job. I also believe that tomorrow' s final vote on this report will produce a text on which it will be much easier for Parliament to agree on an opinion. Mr President, only budgetary funding can give coherence to the new Community nature of the Schengen acquis, of which the current and future information systems are a part. Furthermore, the new requirements for online and in tempo judicial information and cooperation should be able to guarantee the security of Europe' s citizens. I therefore feel, Mr President, that we must not get bogged down in the minutiae of accounting procedures or of the law. The important thing is that the SIS moves ahead, to the benefit of the citizens of Europe.
Mr President, I too should like to congratulate the rapporteur for this. The rapporteur has produced two excellent reports. He makes a first-class contribution to the work of the committee which I have the honour to chair.
I would like to talk very briefly about the first of these reports to do with the freedom of movement of people. It is essential that we have a European legal space and that we pursue its development with judicial cooperation in civil matters. The rapporteur quite rightly identifies the problems here and recognises that just as the single market required a massive benchmarking exercise, a massive exercise in approximation and mutual recognition, so too will the development of a European legal space require this.
In the second report the rapporteur looks at the problems that have emerged with the Schengen Information System and the opportunity to move forward to the second version of it, which clearly will be needed with enlargement. We have here, in Strasbourg, with the central Schengen computer system, the most comprehensive databank in Europe. It must be financed from our budget. Sadly, the Belgian and Swedish initiatives, which propose a regulation for the First Pillar and a decision for the Third Pillar, show how ridiculous it is still to be operating with these two pillars.
In particular, Article 96, which is the article governing the data on those refused entry, must be in the First Pillar. It contains the personal details of 1.3 million people and will contain substantially more with enlargement of the Union.
In conclusion I would draw the House's attention to the report from Justice last year that found significant defects in data protection, poor quality of data and obstacles placed in the way of individuals seeking to correct mistakes. We must take account of this.
Mr President, instead of talking here today about the approval of a new generation of the Schengen Information System SIS II, we ought much rather to be discussing the disastrous consequences of the information system we already have. I find it scandalous that the overwhelming majority of the persons listed in the SIS have not been charged with any criminal offence. Only 11 000 people have their names stored in these computers because of an arrest warrant for the purpose of deporting them, but there are 780 000 listed as barred from entering any of the EU's Member States.
Article 99 of the Convention implementing the Schengen Agreement states that the SIS can also be used to - as it is termed - obtain information in order to repel a significant danger originating from a specified person, or other significant dangers. This provision means that the names of quite blameless citizens are to be found in the SIS computers. This data was, for example, used in issuing demonstrators with unjustified bans on entry when the summit was held in Genoa. As long as this continues, we cannot give any support to the further development of this Schengen Information System.
Mr President, I would like to start by thanking Mr von Boetticher for his work and also the Members who spoke after him. I would like to thank the rapporteur for what has been gained through Parliament' s work, although we do feel that an essential element, democratic control, is missing. Once again, we are being forced to agree to providing Community funding, as Mr Marinho said, in order to be able to have a say as well. However, we feel that the European Council is continuing to do an appalling job, which, moreover, consists both of greatly increasing the number of databanks, and of greatly increasing the amount of data. We know that, in addition to SIS, there are the - albeit revised - Europol and Eurodac databanks etc., and the latest addition will be the databank containing the index of criminal records used by Eurojust.
Hitherto, SIS has been a huge collection of information and notes on people and objects: it contains data entered by each Member State according to different laws and criteria which has been accessible to users at different levels of responsibility. Among the errors which may have already been made, consider the case of the US citizen arrested in Belgium because he had lost his passport whom SIS recorded as a passport thief. Reference has been made to the events in Genoa: thousands of people had been recorded in SIS after the incidents in Gothenburg, but this was of no benefit to the Italian police.
Basically, our view is that there will not only be more States entering data in this bank but also, essentially, more data. Lastly, we do not believe that total control is compatible with the rule of law, as has been maintained.
Mr President, I congratulate Mr von Boetticher. I am speaking on the European judicial area in civil matters. When the Treaty of Amsterdam entered into force, judicial cooperation in civil matters was transferred from the third pillar to the first, since when the European Community has elaborated an ambitious work programme in that area. A detailed examination of the GROTIUS programme led to the conclusion that a new, more general, framework for activities in this field was needed. The new framework regulation makes it possible to continue the projects already financed by the GROTIUS programme.
I thoroughly welcome this draft regulation by the Commission, which is intended to create a legal basis for the financing of judicial cooperation in civil matters by the EU Budget. For the first time, the framework regulation also makes possible financial support for European non-governmental organisations, provided that these function on a non-profit basis and that their objectives serve to promote judicial cooperation.
It is greatly to be welcomed that acceding countries and third countries are able to participate in all these activities. The limitation, proposed by the rapporteur and adopted by the Committee, to one-third of the involved Member States, is realistic and far-sighted, especially against the backdrop of the imminent enlargement up to 2006. This regulation does not apply in Denmark, Ireland or the United Kingdom. Legal practitioners in these countries can, however, participate in the projects alongside their counterparts from the acceding countries and elsewhere.
The concept of 'legal advisers' in this regulation has a quite different background from that in the directive on money laundering. For that reason definition by means of a concluding list, as proposed by the rapporteur, would in this case inhibit the flexible use of this regulation in the future and limit its scope. This is true, in particular, because it is difficult to translate correctly into all the Community languages without giving the terms for the relevant legal profession a different meaning, especially since individual Member States might in the future add other types of legal practitioner, who would then be barred from participation. I would therefore prefer it if there were no list of these occupations.
Mr President, ladies and gentlemen, what is the Schengen Information System meant to achieve? It aims to improve police cooperation in criminal law matters, to harmonise immigration and visa policy and to monitor the free movement of persons. This monitoring, though, is targeted not least at migrants, who find it impossible or virtually impossible to travel to the EU legally, and the great majority of whom are fleeing situations that the EU may well not have created on its own but has substantially helped to bring about. As many people have already mentioned today, the system is directed against those of the EU's citizens who incur its displeasure by wanting, for example, at a summit meeting, to express their disapproval of an EU policy which is characterised by lockouts and the capitalisation of essential areas of life.
It is becoming clear what this update of the Schengen Information System amounts to. On the one hand, it is about the efficient use of the surveillance which technology and geography make possible. At the same time, the EU wants the mere existence of these possibilities to mean that use is actually made of them. Even the apparently technical changes in these proposals are also about improving the existing surveillance structure, and so this improvement needs to be financed. And here I must disagree with Mr Turco and say that, in my judgment, nothing whatever in this project would be changed even by democratic control.
Seeing this from the Left, I believe this proposal cannot be supported. Basic freedoms perform quite different functions in capitalism. From a quite pragmatic point of view, though, they do guarantee the citizen a minimum of protection from the State. It so happens, in the present situation, that most restrictions on basic rights....
(The President cut the speaker off)
Mr President, as we all know, the current Schengen Information System has been in operation since 1995 but did not become a Community resource until 1999 when the Schengen acquis was adopted by the European Union in the Treaty of Amsterdam. Its Community identity, therefore, implies that any proposal to replace it must be bound by the same legal considerations governing how it was set up and operates and that any extension to its purpose must be subject to full democratic scrutiny by the relevant bodies, as previous speakers have stated.
The current climate, with the need for additional measures to safeguard our citizens and the inability of the current information system to meet that need, should not provide fertile ground for arbitrary derogations from and extensions to its powers. The proposed legal framework needs to clarify certain crucial issues.
If natural persons are to be protected against personal data processing, the joint supervisory body set up in the Schengen Agreement needs to be involved. This authority has been commissioned to draft an annual report on how the current system functions, including a systematic review and analysis of the new data which the new system will create. At the same time, the European Parliament needs to step up efforts to ensure that the new system functions are monitored efficiently by calling for regular progress reports. The point here is that, as far as the continuing application of the Schengen Agreement is concerned, the Council has only updated the European Parliament once, meaning that Parliament is unaware of issues which impinge directly on the free and unimpeded movement of citizens or how the Union's borders are controlled.
Finally, we also need to mention the need to adopt a Community information system consisting of a single electronic network in order to facilitate transparent data storage, management and evaluation.
Mr President, since it started operating in 1995, the Schengen Information System has been used and is used, together with Europol, as a tool to facilitate repression at European level, to manufacture and monitor suspects, to combat resistance movements and disobedience policies and to devastate immigrants arriving in Europe looking for a place in the sun. It has been used with particular enthusiasm every time grass roots resistance movements have been organised against the interests chosen by the European Union, in Nice, in Gothenburg and in Genoa.
A month ago, the European Parliament requested a progress report in which the rapporteur revealed the arbitrary nature and unreliability of the personal data recorded. A few days later, the European Union rushed to make this information available to the American services to help them stifle any voice of resistance anywhere in the world and spread a new imperialist war on the pretext of fighting terrorism. And, as if that were not enough, the recent extraordinary European Council of the European Union of the 15 gave the Americans unaccountable access to all European sources and files.
The Schengen system, be it the first generation or the second generation which we are debating today, is a constituent element in the mechanism of repression, which is why the grass roots movement is fighting to abolish it.
Mr President, ladies and gentlemen, I would like to begin with the first report by Mr von Boetticher on judicial cooperation in civil matters.
Since the entry into force of the Treaty of Amsterdam, we have, in fact, had a particularly ambitious agenda in the field of civil judicial cooperation. By way of example, I would say that over the last two years, five regulations in this field have already been adopted by the Council, and two other proposals are under discussion. Two new legislative proposals are currently being prepared by the Commission.
The aim of this proposal is to contribute to the establishment of a European judicial area in civil matters. The intention is not to propose a new action programme, but to contribute to the successful implementation of the existing action plans in this field, in particular, the Tampere conclusions.
This is why the support we suggest in these proposals is aimed not only at co-funding projects carried out by public and non-public institutions and organisations in the Member States, but also at funding Commission actions, such as actions aimed at ensuring the correct application of Community law in the civil field, which I am convinced will be of benefit to citizens.
I am very pleased to note that Mr von Boetticher has received our proposal with approval, and I would like to congratulate him on his excellent report.
With regard to the amendments proposed, the Commission accepts four out of the six of them. I am talking about the amendments on the two new recitals proposed by the Committee on Budgets, the new recital proposed by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, and the amendments on the introduction of a definition of the term 'legal practitioner' .
With regard to the amendment on the specific objectives of the framework programme, I prefer to preserve the Commission' s initial proposal, because it very closely pursues the objectives set in the conclusions of the Tampere European Council.
With regard to Amendment No 5, I well understand the rapporteur' s argument, but I believe that setting a strict threshold in relation to non-governmental organisations is also a way to promote the existence of genuine European organisations in this field. And I believe that the threshold we are proposing will remain practical, even in the context of the enlargement of the European Union. Furthermore, several non-governmental organisations in this field already play a significant role, including in a very significant number of the candidate countries.
Mr President, in relation to the second report on the Schengen Information System, I believe that this is a key element in the operation of the area without frontiers. The need for a second-generation SIS was recognised some years ago. This need is due, above all, to the limitations of the current SIS system. The system only allows for the integration of 18 countries. This is why the enlargement of the Union requires the development of a second-generation SIS that will permit the full integration of new Member States. Without the SIS II we will not have the conditions appropriate for the lifting of internal border controls in the countries which are currently candidates for accession to the European Union.
The two initiatives you are debating today confirm that the European Parliament and the Commission will henceforth have an increased role in relation to the development of the SIS II, both in this initial phase in the field of funding, and in the definition of the future architecture of the system and its specific operation.
These two initiatives are in line with the conclusions of the Justice and Home Affairs Council at the end of May that favoured funding the development of SIS II by means of the Community budget from 2002.
In accordance with the two initiatives aimed at creating a committee to assist the Commission in the development of the SIS II, the European Parliament will be kept systematically informed of work in progress, by means of the institutional mechanisms for informing Parliament within the framework of commitology.
I must stress that, at the request of the Commission, a sum has been included in the 2001 draft budget for preparatory action in relation to the development of the SIS II. Given that this is for preparatory action, and in accordance with the rules on the execution of the budget, the Commission really does not require a legal basis for these preliminary expenses, but it is nevertheless aware that it cannot develop the SIS II without calling on the experience of Member States in relation to the current SIS and its operation. This experience is absolutely essential and the implementation of commitology offers a well-established structural solution with a view to assisting the Commission in its new responsibilities relating to the development of the SIS II.
If the principle of creating a committee to assist the Commission is acceptable, however, we would like to express our preference for a system of commitology based on the creation of an advisory committee and a management committee.
The Commission is pleased with the amendments proposed by Mr von Boetticher in this regard, and I hope that they will be approved in plenary session.
The Commission is also prepared to accept the European Parliament' s amendment on the delivery of a six-monthly report prepared by the Commission on the work on the development of the SIS II, not only to the Council but also to the European Parliament. This is not only important with regard to the principle of transparency, but also with regard to the role the European Parliament will have to play within the framework of the legislative measures necessary for the development of the SIS II, which require that the European Parliament is kept fully informed of all work in this area. Because, in fact, the two initiatives we are discussing today relate, above all, to the technical work involved in the implementation of the SIS II. This implementation also requires the adoption, when the time comes, of legislative measures based on the appropriate bases in the Treaties, which the European Parliament will be consulted on. These legislative measures will have to define all the essential elements of the SIS II, in particular, the purposes of the system, the categories of information to be included, the protection of information, control by a common control authority, the management of the future operational SIS II and the issue raised by Mr Coelho of whether or not to create an agency.
The points I have just highlighted will be the subject of a later debate, when the time comes, on the basis of the results of the feasibility study to be launched by the Commission at the beginning of 2002.
The reason that the Commission cannot support the amendments on these points today is not that we disagree with their content, but simply that to me it seems premature to deal with them within the framework of the two initiatives which are aimed solely at the funding of the development of the SIS II. We will have the opportunity to discuss these issues again and to make decisions, when the time comes, on the basis of legislative proposals.
Please allow me to conclude with the following positive statement: the development of the SIS II is a task which will concern us in the years to come and which must be achieved within a reasonable timescale that will allow the new Member States to be integrated into it and to thereby create the conditions for them to participate in our common area without frontiers.
The adoption of your opinion today, within the three months which have followed the delivery of the two initiatives, demonstrates the will and capacity of the European Parliament, of its Committee on Citizens' Freedoms and Rights, Justice and Home Affairs and its rapporteur, to contribute to the creation of the SIS II as soon as possible. This gives me great pleasure.
Public participation in drawing up environmental plans and programmes
The next item is the debate on the following report (A5-0321/2001) by Mrs Korhola, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council Directive on providing for public participation in respect of the drawing up of certain plans and programmes relating to the environment and amending Council Directives 85/337/EEC and 96/61/EC (COM(2000) 839 - C5-0027/2001 - 2000/0331(COD)).
Mr President, we are currently debating a directive which concerns participation by the public in decisions which affect the environment. It is the second pillar in the legislative work whose purpose is to ratify, within the Community, the Aarhus Convention which was concluded in 1998. I wish to express my thanks for the fact that my draft report has received copious and unanimous support in many of the points which I have put forward. The report has, however, also stirred up some political passions. It must be possible to find a balance between, on the one hand, guaranteeing broad opportunities for participation by citizens, and, on the other hand, avoiding deliberate and vexatious delaying tactics. This task is not easy, especially as the structure of the Commission's basic proposal is very complicated.
The vote taken the week before last in the Committee on the Environment, Public Health and Consumer Policy led to an unfortunate and illogical conclusion, which must now be rectified in plenary session so that we can correct a situation which is embarrassing from the point of view of the Parliament's reputation. At the moment, the report version approved in Committee contains some mutually contradictory ingredients. I personally feel that not enough time was available to discuss and to understand the basic starting point which I put forward, and its practical consequences. I stated that information gathering and public hearing concern the entire public at large, but I limited the legal safeguards following the decision to a more restricted public, in other words those whose rights are infringed by the decision. It was only in this point that I failed to receive the support which I had hoped for from the major groups. I wished to open the consultation stage to the public at large, since there is a very peculiar logic in a situation whereby an authority ends up determining in advance which part of the public a matter concerns. How could the authority know who will be affected by it, and in what way, before the public has been heard on the issue? And if this is already known, then hearing the public is a pointless exercise. Such restriction is odd from the point of view of public participation, and also squanders the time and energy of the authority itself.
Since colleagues have feared that my approach means that anyone may take an authority to court, I wish to stress that just the opposite is the case. It is precisely the Commission's version which - in setting demanding obligations for the authority - would achieve this result. In my proposal, the right of appeal is restricted solely to those whose rights are infringed by a decision, so that appeal is not used with deliberately vexatious intent. The opportunity to express an opinion will not automatically imply the right of appeal.
In the Commission's proposal, the public's right of participation was restricted at all stages to that public which the matter concerns. I continue to hold that the Commission's proposal is misguided in this respect; its practical consequences will create needless difficulties in the work of the authorities. Authorities will face uncommon difficulties in establishing whom a matter concerns; this includes all civic organisations, which according to the Commission's proposal are always interested parties. Failure or negligence at this stage will always form grounds for taking the matter to court. Without a doubt, in the form proposed by the Commission these provisions are indeed open to abuse - and this abuse can also take the form of slowing down projects.
My proposal was unusual in that it would have simultaneously benefited citizens who genuinely wish to participate, and also the authorities dealing with the matter and those players whose project was in question. Perhaps the matter may still be rectified when the Member States have to ponder the practical application of the matter in more detail. The explanation which I have given here is, in my opinion, important from the point of view of all parties who have anything to do with the directive.
Fortunately many other matters which are important from the point of view of the Aarhus convention have been received positively. I have, first and foremost, wished to streamline practice by standardising the regulations concerning processing with regard to the various directives. In this way, it will be easier for citizens to know how to proceed, and the obligation of authorities to advise citizens will be more straightforward. In the Commission's proposal the modes of procedure vary slightly, and as a result it is difficult to know what one should do in any particular case.
In addition, I have incorporated into the report some objectives which are pursuant to the Aarhus convention, which the Commission had either omitted from its proposal or simply forgotten. In this way the report complies better with the spirit and objectives of the convention. In particular, this applies to Item 5 of Article 6, and Article 8, of the Aarhus Convention. I would also like to thank the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs and the Committee on Petitions for their opinions, which gave encouragement and support to my work in the Committee on the Environment, Public Health and Consumer Policy. Also, cooperation with the Commission and (in particular) the Council has been constructive, and bodes well for the second stage of processing of the report.
Mr President, we would like to thank Mrs Korhola for her work on this complex document. In the Committee on Petitions we have a large number of petitions which relate to the particular directives concerned in this important report. It is very clear to us that the public want to be involved, they want to be informed and they want information in good time about particular proposals. We often hear complaints from the public about the lack of information, that it comes late, it is incomplete, it is difficult to understand. We have often found through those petitions that there are a number of Member States that have very poorly applied the directives which are mentioned here and we have seen court cases resulting from that.
Our committee was extremely clear. We want the widest possible definition of "public". We have found in the issues raised with us that it is not just environmental NGOs, or people living in an area that is directly affected. We have come across small businesses, fishermen and others who have felt that particular schemes affect them and therefore they are interested parties.
We also thought it was important that the area of policy should be looked at as well, because one of the questions we often get is "what is the context of a particular development going ahead?", particularly where that is linked at times to European Union policy, such as CAP spending and spending on the Structural Funds. We also find that people want access to resources in order to be able to understand the information they are given. Sometimes we find complaints come to our committee effectively to have those environmental impact assessments assessed, because those organisations lack the resources to fully participate within the planning process and it is vital that we look at that, certainly at Member State level.
Mr President, full, effective participation by the public in the decision-making process in environmental matters is necessary and we support it. It allows the citizens to express opinions and fears that may have a bearing on the decisions to be taken and allows those responsible for taking the decisions to take them into account. This, in turn, increases accountability in the decision-making process and makes it more transparent, and helps to raise public awareness of environmental matters.
As has already been said, the importance of providing greater incentives for public participation has already been recognised at international level, with the Aarhus Convention. The directive upon which we are going to vote tomorrow seeks to bring Community law into line with the provisions of this Convention and to smooth the way for its ratification by the Community. The citizens will be able to participate fully right from the initial stages of the decision-making process, especially as regards the development of plans and programmes, the environmental impact assessment process and the prevention and overall reduction of pollution.
In this regard, I welcome the introduction by the Committee on the Environment, Public Health and Consumer Policy of fresh provisions, which refer clearly to the dissemination of information through the Internet as well. A crucial element is that only the public concerned, citizens or groups, including NGOs, are entitled to express comments and opinions or even to appeal before a judicial body.
While I welcome other amendments made to the text by the rapporteur, I cannot support her proposal to extend this right to the participation of all citizens, without restriction. A wider, less clear definition of citizens could lead to ambiguous interpretations and inappropriately hamper a project' s implementation. However, I support the definitions included in the Commission' s proposal, which clearly define the concept of the public concerned, which alone is entitled to express comments and opinions to the competent authority before a decision is taken within the areas covered by the directive and, where appropriate, to appeal.
Mr President, ladies and gentlemen, as far back as a few months ago, we debated an absolutely excellent report by Mrs Korhola concerning access by the general public to environmental information. This time, we are debating public participation in drawing up environmental plans and programmes.
What these reports have in common is that the Commission' s proposals are based on what is known as the Aarhus Convention. According to Article 8 of this Convention, every country must endeavour to promote a situation in which, at a time when it is still possible to influence the decisions, the general public is given an effective opportunity to participate in the public authorities' work on such rules.
According to Article 9 of the same Convention - and this is something I want to emphasise - each country undertakes, within the framework of its own national legislation, to give the public concerned the opportunity, through the courts, to have the validity of the authorities' decisions tested.
For me as a liberal, it is obvious that the decisions made and the proposals drafted by the public authorities must, as far as possible, be made accessible to anyone interested and affected. Anything else would be unthinkable in a democracy.
May I congratulate the rapporteur on this important report - a crucial element of which is the definition of participation, ensuring that people can influence plans and programmes at different stages of the process and receive proper feedback so that they know that the issues they have raised have been dealt with seriously. It is essential that consultation is not restricted in a way that in practice would make it meaningless - in other words, that authorities themselves could define the people who would be affected and they would be the only ones consulted.
I have a case in Swansea in my own constituency where a local authority is building an incinerator on the border of two counties and has consulted its own constituents, but not the people of the other county who live closer to it and who will be more affected and are now protesting vigorously against the plans. This legislation could prevent that kind of situation arising. Just as important it gives the public access to a review procedure, and so I ask for support for the amendments of my group which seek to strengthen the report in line with the Aarhus Convention.
Mr President, to advocate transparency and public participation in drawing up environmental plans and programmes is a laudable objective, which we fully agree with. However, the report gives rise to some fundamental problems. First of all, the possible overlapping of texts prescribing public participation and, in particular, the directives on environmental impact studies and on the prevention or reduction of pollution. Secondly, the ratification of the Aarhus Convention. This convention has been signed by the Community and by all the Member States, but has only been ratified by Italy or Denmark: it is therefore not in force. This report must not be an opportunity for the Union to replace, by means of a directive, the desire of the Member States to be bound by an international convention.
Furthermore, to add environmental policies to the plans and programmes seems to me premature at this stage, given that the Aarhus Convention is yet to be ratified.
There is also the concept of 'public affected' , which we are in favour of so as not to widen the scope of the text in an unrestricted fashion. Nevertheless, the two concepts of 'public' and 'public affected' should be able to coexist, and it should be for the Member States to decide on the most appropriate level of consultation. In the case of cross-border projects, for example, it would be sensible to broaden the consultation to the public as a whole.
We will support Amendments Nos 30, 31 and 32.
Finally, like the Commission, we believe that we should lay down the minimum conditions required in order to guarantee effective participation by the public and leave it to the Member States to regulate the practical details in accordance with the principle of subsidiarity.
(PPE-DE). (PT) Mr President, ladies and gentlemen, one of the complaints most frequently voiced by the public concerns the very limited role they are given to play in representative democracy. Our citizens complain that they are given the right to vote every now and then, but that they do not enjoy full rights of participation in the day-to-day activities of the institutions for which they vote: at European level, at national level, and at regional and local level. It is precisely in the area of the environment that the dissatisfaction of communities has been most keenly felt. When they disagree, often rightly so, with a particular project, their only option is to express their anger on the streets or in the courts.
This indignation increases exponentially when many of these projects with unacceptable environmental impacts are funded under the common agricultural policy and the Structural Funds. It is, therefore very important that, as a follow-up to the Aarhus Convention, the Commission has produced legislation on public access to environmental information, on public participation in certain plans, programmes and policies and on public access to justice. Greater public participation not only gives greater legitimacy to the decisions taken by our institutions; it can also improve their quality.
I wish to congratulate the rapporteur for the work she has done on this proposal for a directive on public participation in drafting environmental plans and programmes, especially for having sought, by means of various amendments, to extend citizens' rights and to eliminate some ambiguities. There is nevertheless one subject on which I disagree with Mrs Korhola. Public consultation will only be feasible if the definition of 'the public' is not too vague. I therefore prefer the Commission' s approach, which defines the public affected by a given project as the target of consultation and not the rapporteur' s choice of a broader and, therefore, vaguer definition of the public.
Mr President, I share the European Commission' s opinion that actual public participation in environmental decision-making is beneficial. After all, the public is given the opportunity of expressing its opinion, along with any concerns it may have. The decision-makers are given the chance to take these into account when taking decisions. In short, public participation will contribute to the transparency of the decision-making process and the acceptance of the outcome, namely the plans and programmes.
However, broadening participation to include policy-making, as proposed by the rapporteur, is taking matters a step too far, since policy-making is not specific enough for public participation. Also, 'policy-making' is not a category that falls within the scope of the present 'environmental impact assessment' directive. The objective of the present directive is to render basic procedures concerning public participation consistent in all Member States and to ensure that they are carried out in the same way within the Community. However, it is also a minimum obligation. It will thus become apparent upon implementation that discrepancies between the Member States exist after all.
Mr President, as many speakers have already said, the intentions behind this report are extremely commendable, particularly the aim of making it possible for the citizens to have a say in the process of establishing environmental rules. This point was discussed during the March plenary and it was already clear then that attitudes towards the methodologies and towards the influence of this participation too vary from North to South, so to speak. Indeed, the northern countries have a different attitude towards this type of involvement, towards the idea of this type of participation from the countries of central and southern Europe.
The rapporteur, clearly inspired by the way things work in her country, which is possibly democratically more developed, more advanced than others - proposes participation that is too peremptory, too authoritarian, participation that could ultimately slow down, if not block or paralyse certain decision-making processes, upon which there will never be total convergence between the direct democratic base and what is known as the authority, that is the administration appointed to deal with these issues. There you are: this authority must also take into clear consideration all the demands and comments of those who have to build, sell and create tourist, sporting and cultural concerns - in short, daily activities - in the environment.
Considering that this second debate contains points and issues which involve legality and access to levels of justice, including in the event of appeals, the roles and responsibilities must be quite clearly, fairly and unambiguously defined in terms of who the actors should be and how much influence they should have. The Aarhus Convention has been cited: that is all very well - we support it - but it must not be taken as Gospel. It too must allow for a healthy subsidiarity, for customs, for habits, and for the level of directly democratic involvement possible in the various countries.
In any case, I congratulate the rapporteur, who has put in an enormous amount of work, but I feel that there should be some adaptation, as I said at the beginning, to the different attitudes.
Mr President, may I begin by saying that this proposal deals with the second pillar of this convention involving public participation in environmental decision-taking. In addition to this proposal on access to environmental information, there are other pieces of Community legislation which already incorporate the principle of the Aarhus Convention. The Commission will ensure that the Aarhus elements are built into all future proposals. Public participation has to become a fully integrated part of environmental decision-taking. To reach that objective, our proposals have to be easy to put into practice, so that they may be smoothly implemented in the different administrative systems of the Member States.
The question whether participation in decision-taking should aim at the public at large or the "public concerned" is a key point, and it has been addressed by a number of Members who have just spoken. In accordance with the Aarhus Convention, the Commission proposes to ensure that the public at large is fully informed about planned developments which might affect them, whilst giving the right to participate in the decision-taking process to those having an interest in or likely to be affected by the developments, that is, the "public concerned." Some of the proposed amendments, and indeed what has been said by some Members just now, seems to imply that by using the definition, "the public concerned", both the convention and the Commission are deliberately restricting the rights of citizens, but may I be permitted to point out that is certainly not the case. It is not correct. This proposal is aimed at extending the rights of citizens. There is no question of restricting those rights.
By defining the "public concerned", we are focusing the attention of the competent authorities on the need to take account of those citizens most directly affected. The definition will confirm both the right to express a view and the right to be heard. The definition of "public concerned" is sufficiently detailed to ensure that there is no doubt who should be involved. Therefore members of the public could argue that they had been unjustifiably excluded. That would be difficult with a more general definition of the public. The inclusion of NGOs within the definition of the "public concerned" will ensure that a more general public view may be taken into account.
On a more practical level, the definition of "public concerned" has been used without major problems in existing legislation - for example the environmental impact assessment directive - for a number years. There have been no problems raised as a result of people having been excluded by the use of the definition - at least no major problems. In short, this approach will give those affected by new developments the right to influence decisions which will not just affect their environment but which may also affect their economic and social conditions. For those reasons, the Commission, regrettably, cannot support the amendments seeking to replace the concept of the "public concerned".
Amendment No 26 seeks to extend considerably the scope of Article 1, so as to cover plans and programmes not only in the environmental field but also in other sectors. The Commission's view is that this would make the scope of the proposal less well-defined and also that the measures proposed would lead to legal confusion. There would in effect be a duplication of measures in different pieces of legislation each seeking to do the same thing, but in an inconsistent manner. In particular, for plans and programmes in other sectors that may have significant environmental effects, Directive 2001/42 on strategic environmental assessment already incorporates measures of particular relevance. The directive provides for environmental assessment of relevant plans and programmes in many integration sectors and envisages public participation fully in line with the Aarhus requirements.
Amendments Nos 6 and 12 aim to give effect to a best endeavour clause under the Aarhus Convention and are formulated in a non-binding way. Amendment No 9 introduces public participation concerning policies in its heading, but the text does not contain operational provisions in this respect. In formulating the proposal, the Commission's objective has been to incorporate the binding provisions of the Aarhus Convention. The Commission's view is that there would be no added value in taking up its soft-law provisions. Not only the Community but all Member States have signed the Aarhus Convention and so already have to take into account the soft-law provisions.
The Commission, regrettably, cannot accept Amendments Nos 7 and 11 which provide for access to justice concerning public participation in plans and programmes. The Aarhus Convention does not explicitly require this, neither does the directive on strategic environmental assessment of plans and programmes provide for access to justice. The Commission is however considering possible further legislative proposals in relation to the third Aarhus pillar on access to justice.
In conclusion, may I now confirm the Commission's position on the amendments. The Commission can accept Amendments Nos 15, 18, 25, 28 and 29. In addition, Amendments Nos 9, 13, 14, 23 and 27 can be accepted in part and Amendments Nos 4, 5, 10 and 17 in principle. The Commission cannot accept Amendments Nos 1, 16, 20, 21 and 22.
By way of conclusion, I should like to emphasise that it is in our common interest, which is the interest of the European citizen after all, to have this proposal enter into force swiftly. Only once the frameworks are established can public participation in decision-making become a fully integrated administrative practice.
The English interpretation was not able to follow my speech and thus all the other languages based on that interpretation were incomplete. I regret this. It has happened many times so I urge you to see that the quality of interpretation is improved as soon as possible.
Thank you, Mrs Korhola, we have taken note. We know that our relay interpreting system causes problems now and again. We have taken very good note and this should not happen again.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Undertakings for collective investment in transferable securities (UCITS)
The next item is the debate on the recommendation for second reading (A5-0324/2001) by Mr Schmidt, on behalf of the Committee on Economic and Monetary Affairs, on the Council common position for adopting a European Parliament and Council directive amending:
I. Directive 85/611/EEC on the coordination of laws, regulations and administrative provisions relating to undertakings for collective investments in transferable securities (UCITS) with a view to regulating management companies and simplified prospectuses [7551/1/2001 - C5-0296/2001 - 1998/0243(COD)]
II. Directive 85/611/EEC on the coordination of laws, regulations and administrative provisions relating to undertakings for collective investments in transferable securities (UCITS) [7550/1/2001 - C5-0295/2001 - 1998/0242(COD)]
Mr President, let this be the end of twelve years' debate of the 'UCITS Directive' ! In February of last year, we had the first reading. One and a half years' later, in July, the common position was finally adopted, and now it is our turn.
As you know, the first proposal concerns the UCITS itself and what investments it may engage in. The second updates and extends the rules relating to the actual management of the funds. Both proposals were broadly supported by Parliament at first reading. A total of 37 amendments were adopted for the two proposals. Of these, 30 have been accepted in full or in part by the Council. As for UCITS-1, the Council wholly or partially approved 20 of Parliament' s 24 amendments. Moreover, it has made a number of changes of its own. The most important concerns OTC derivatives, the use of which the Commission opposed from the start. However, Parliament considered that OTC derivatives could be employed more broadly, but according to stringent criteria. The Council adopted the same policy. In several cases, the Council adopted a still more prudent approach than Parliament on the issue of OTC derivatives and considered that investments in these had to fulfil more stringent qualitative criteria.
Where comitology is concerned, the common position does include comitology provisions in the field of financial services. I nonetheless want to stress that there is no obvious link to the subsequent proposals made by the group chaired by Mr Lamfalussy.
The 1985 directive created the so-called UCITS Contact Committee which was set up to advise the Commission. The extension of the Contact Committee' s powers to include new powers was foreseen in the original proposal. Parliament accepts parts of the proposal, but not the part concerning the adjustment of limit values, as adopted by the Council. In the same way, both the Commission and the Council accepted Parliament' s request to limit the scope of the delegation to the Committee. In my view, Parliament has thus agreed to the use of comitology and, moreover, successfully amended the scope of its powers. I do not therefore see any reason to re-open this issue at this juncture.
There is nonetheless an amendment from Mr Goebbels, Mr Jonckheer and Mr Herzog. Should it be adopted, I am afraid that we should be facing conciliation and not knowing where it might end. The Lamfalussy agreement is in danger of being delayed and the UCITS directive of being halted in its tracks. That is something that no one can want to see happen. I hope that Mr Goebbels is able to share my view.
Turning to UCITS-2, the Council has, for the most part, accepted the concerns expressed by Parliament at first reading. Ten out of Parliament' s 13 amendments have been incorporated in part or in full. The most contentious issue was that of the capital requirement for management companies. The compromise finally reached by the Council is, broadly speaking, in line with Parliament' s stance. Given how complicated these two directives are and how quickly the market is developing, the committee proposes a review of the rules within the next three years. There are two reasons for this. First of all, the compromise reached in Council is a very fragile one, and it would not serve anybody' s interests to open the Pandora' s box of detailed, technical or politically sensitive amendments. A conciliation would delay this review, for which there is already a need, and it might also stop the legislation from ever seeing the light of day. Secondly, the two common positions strike a good balance between investor protection and investment freedom. As I say, the majority of those changes we proposed last time have been introduced.
There are nonetheless certain unresolved issues. In my opinion, these are better tackled in a wider context. The committee was kind enough to follow my recommendations. There is therefore only one amendment to UCITS-1, setting out some guidelines for a future review process. A 'grandfather' clause is also proposed, whereby existing funds should not have to comply with the new legislation for a transitional period. There is also an amendment to UCITS-2, seeking to align the review period for the capital requirement with the general review.
Following the committee' s reading, I have been in contact with the Council, as recently as a few hours ago, and also with the Commission. Together with Mr Goebbels, I am therefore tabling a new amendment to reduce the transitional period. In this way, it will be possible to introduce the UCITS directive into the Member States by 2005, that is to say the year in which the financial action plan is to be implemented. The purpose of this is to avoid conciliation.
The work on renewing the regulations governing UCITS has been going on for as long as twelve years and is a clear example of why decision-making within this area needs to be reformed. If Europe is to have a chance of competing with, for example, the American economy, it will have to be possible for changes of a more technical nature to take place significantly more simply and quickly. There is now a good balance between a well-functioning market and reasonably secure protection for consumers.
Parliament has been proactive and shown an ability to act quickly and to compromise when it really counts. May we continue along that route! Well thought-out, prompt and effective legislation - that is what Europe needs.
I want to end by thanking everyone involved: the Commissioner, his efficient and friendly colleagues and my fellow MEPs who have all really shown willing during this difficult period. I hope that, tomorrow, we can thus draw a line under twelve years' work for the benefit of Europe' s consumers and investors.
Mr President, to tie in with the rapporteur' s closing words, I wish to thank everyone who has taken part and especially the Commission staff for their help. The issue of concern to us, however technical it is, is of extraordinary political and social importance because it is widely known that undertakings for collective investment in transferable securities (UCITS), including pension funds, are currently the preferred form of saving for the majority of European citizens.
The first problem we came up against was that there were two directives: one called a 'product' directive, which allowed these bodies to invest in products from which they were hitherto denied access, and another, which proposed substantially increasing capital requirements. Both the Commission and Parliament were tempted to immediately adopt the so-called 'product' directive and delay the adoption of the so-called 'management' directive. This Parliament warned that it was dangerous to allow these undertakings for collective investment in transferable securities - which, I repeat monopolise the market in public savings - to move into deeper waters without any guarantee that their ships were prepared for what would be a more daring day' s sailing than they had hitherto embarked on.
As the rapporteur indicated, the purpose of the first discussion - and I am limiting myself here to the product directive - was to decide what they could invest in. He referred to non-standardised derivatives, index funds, the cascade effect, etc., which are technical issues that I will not go into now. What I do want to say is that, in my group' s opinion, a balance has been achieved between giving greater opportunities to management bodies and, therefore, greater opportunities to investors and the protection, the caution, that must be present in any discussion of such delicate matters.
Parliament wanted to send a message to the Commission. As on previous occasions, Parliament wants to be flexible on the adoption of the directives of the financial services action plan. We want this directive to be adopted rapidly and we do not, therefore, want to have to go to conciliation. We have therefore, limited our amendments to one - which I personally am not in favour of, although I will be voting for it - which consists of creating a 'grandfather' clause, in other words, creating a transitional period so that currently existing bodies have additional time in which to raise their capital.
Mention has been made of another amendment by Mr Goebbels, which he is going to withdraw, but I think it is extraordinarily intelligent and is the second message that Parliament is sending to the Commission. The first, I repeat, is not tabling amendments that cannot be accepted by the Council and the Commission. The second, even though we are not involved in a Lamfalussy procedure, is to warn that we will always have to be flexible. We will always show willingness to be flexible on the legislative procedure, but we are not prepared to concede the codecision powers that Parliament has taken such a long time to gain.
Mr President, I will try to make up for the time which Mr García-Margallo has used. I would simply like, on behalf of my group, to express our support for the proposals of Mr Olle Schmidt, and I congratulate him on his arduous work as rapporteur for the European Parliament. We support the two amendments he has tabled. I have personally, along with some other fellow Members, tabled another amendment. We are, in all likelihood, going to withdraw that agreement, depending on the replies which Commissioner Bolkestein is soon to give us. We believe - and there are many of us; I believe I can speak for Mr García-Margallo and others - that the balance between the Council and the European Parliament as co-legislators was upset at Stockholm. The Commission must re-establish that balance. We await concrete proposals from the Commissioner.
I just wish to say on behalf of the Liberal Group that I very much hope Mr Goebbels and his colleagues will withdraw their amendment. We do not believe that the amendment insisting on call-back is appropriate to this particular piece of legislation, which my colleague Olle Schmidt has described as being very carefully balanced after the common position of the Council. Nor is it appropriate in the context of the ongoing discussions over Lamfalussy. Indeed, I would go as far to say that by insisting on call-back, which was not a phrase which appeared in Parliament's second resolution on this subject after the Stockholm Council, we risk calling into question our bona fides in the lengthy negotiations which some of us have undertaken with Mr Bolkestein.
I very much hope, therefore, that the people who have put forward this amendment will withdraw it, and that discussions will take place in an appropriate place. We should not try to call into question this piece of legislation. I believe it should be put through as is.
I too very much hope that Mr Goebbels is going to withdraw Amendment No 4. You want call-back, Mr Goebbels, I want call-back and so does Mr Bolkestein. The fact remains that it is not feasible to have a legal call-back within the terms of the Treaty. Therefore, it is up to us to find a political agreement and a form of words which will do until 2004 when we can review this whole issue. Indeed I believe the Commission is committed to such a review. It is vitally important that we come to this agreement.
On Mr Schmidt's report, it is excellent to see the modernisation of the framework for UCITS by the inclusion of derivatives and OTC derivatives. Parliament is leading the way on this, and Mr Schmidt has played a particularly successful role in updating the directives in this way and very much led the way on the derivatives issue.
I am sorry to see the capital requirements in the form that they are. I believe that UCITS managers should be subject to capital requirements, but I do not believe those contained in the directive are sufficiently risk-sensitive. I do not believe that they are consistent with the general framework that we hope to implement. I do not think that assessing capital according to risk under management actually reflects the risk undertaken. I am also concerned that this formulation of the directive will produce an uneven market opening, leaving the market closed in one Member State and open in the other 14. But I have been persuaded by the rapporteur and our esteemed shadow rapporteur not to table amendments on these defects because we are very keen to get these two directives on the statute book to modernise the framework for a unit trust and UCITS in the European Union. I commend the directive to the House.
Mr President, I refer to the common position on Directive 1998/242 and the capital requirements that it will impose on investment management firms. In Scotland, there is a long tradition of investment management going back to the opening of the American west in the 19th century. These investment managers were usually law firms, private partnerships, which managed the assets of their clients very successfully. To this day, there are investment firms of this type, private partnerships, sole proprietorships and other structures with limited capital. The interests of clients are fully safeguarded as their assets are held by independent and fully capitalised and regulated depositories.
It is largely irrelevant to set capital requirements on the investment management firms themselves. I am relieved that the Council has reduced slightly the capital requirements set by this Parliament at first reading and has set a top limit of EUR 10 million. But this is still substantial for private partnerships and sole proprietorships. Incidentally, the largest and most successful firms in America and in the world - Fidelity is a good example - are exactly of this type.
The requirements of this type will be a hurdle for new enterprising entrants into an industry which requires a regular injection of new blood. At the very least, it should provide for this capital to be available by means of guarantees from banks or by insurance policies to cover professional and operational risk. But the common position, for some not very apparent reason, restricts such cover to only 50% of the requirement. Why? The common position provides for the Commission to report on this matter within five years of entry into force of the directive. I should like to put on record now the request that such a report should specifically consider whether any capital requirement at all is necessary for investment management companies, and certainly that it should be greatly reduced.
Mr President, while, in many areas, the European legislation which we produce here is often openly criticised - quite rightly - we should recognise that the 1985 directive on undertakings for collective investment in transferable securities was, for once, a masterpiece. The success it has had in the investment fund sector and with the clients of these funds bears witness to this. It has also become an example for legislation on a world scale. Since it entered into force in 1989, not only have the assets of the UCITSs increased dramatically, but also cross-border trade has developed very strongly. It has therefore achieved the objectives it was intended for.
However, if, after ten years, this directive needs a 'facelift' in order to adapt to the evolution of the markets, to the increasingly sophisticated financial products available, I remain concerned about the fate of the older funds, which do not meet the new demands. That is why I had advocated a clause for these funds, a so-called 'grandfather' clause, which would be unrestricted. Also in this field there are acquired rights, which it would be unfair to modify in a backdated fashion. If there is no such clause, there will be a significant risk of market insecurity, which would have disastrous effects on the performance of the funds, prejudicing not only the industry but also the investors. And above all, the weaker consumers, who do not keep so up-to-date with financial matters and who therefore react more slowly to them, will be the most affected.
The Committee on Economic and Monetary Affairs has finally expressed its preference for a clause which is restricted in time. This is the lesser evil, even if this clause may have negative effects, in terms of competition, for the older UCITSs, all of which will probably not be able to adapt to the new provisions of the directive in the best operational and financial conditions.
Mr President, I therefore hope that the House will vote in favour of this restricted clause. Please allow me to point out that I am also opposed to the amendment by Mr Goebbels, which would have the effect of delaying, indeed sacrificing, the modified directive, which we are able to live with, despite its shortcomings - but it would appear to be a lost cause from the outset. Mr Goebbels would do well, I believe, to withdraw his amendment. He can put it in cold storage until there is a better occasion to table it once again.
I should like to begin by saying that the Commission would firstly like to thank very much the rapporteur, Mr Schmidt. On behalf of my staff - about whom Mr Schmidt had some extremely kind words to say - I thank the rapporteur, and the Members of the Committee on Economic and Monetary Affairs for their extremely constructive approach on these important files. The common positions are crucial elements for delivering the FSAP - the financial services action plan - on time, in other words, by the year 2003 for an integrated European Union for securities markets and 2005 overall. These proposals, taken as a whole, represent a highly delicate and complex compromise which the Commission fully supports, as does European industry. That is an important fact to bear in mind.
Given the capitalisation of the UCITS market - nearly EUR 4 trillion - the expected benefits to be had are large. Firstly, the proposals will widen the set of financial instruments eligible to be used in UCITS portfolios while enhancing risk management requirements. Thus they will provide greater financial diversity while keeping the original concept, namely risk diversification with the highest standards of investor protection.
Secondly, the management companies which generally run these savings schemes will enjoy a European passport and will be allowed to provide additional services to customers who request, for example, individual management of their assets. But they will have to comply with a comprehensive set of requirements and rules.
Thirdly, investor information will be strongly improved by detailed disclosure of risk profiles, along with a fully harmonised, simplified prospectus to play the role of a single, investor-friendly pan-European marketing tool.
Now I come to the amendments tabled. I should like to stress that the provisions contained in the first three amendments, namely the twin review clauses and the grandfathering clause, pose some difficulties for us - not because of the substance, but with the timetables proposed in each case. We would much prefer a single deadline for both, that is, 2005 - the date of the conclusion of the financial services action plan, which we think would be more logical.
However, in a spirit of compromise and because we must now lay this matter to rest after twelve years of discussion, and in recognition of the efforts this Parliament has undertaken, also considering the last amendment of the rapporteur with would shorten the grandfathering period foreseen in Amendment No 1, the Commission will, in the end, support Amendments Nos 1, 2 and 3.
I now turn to Amendment No 4, which would introduce a so-called "call-back" clause regarding the UCITS Contact Committee. I should like to be clear that this is not acceptable to the Commission. We believe that it would not be acceptable for the Council either. It is not acceptable to the Commission because firstly, the clause which has been tabled is not compatible with Article 202 of the Treaty, as Mr Goebbels knows full well. It is also in contradiction with existing comitology rules. Of that, Mr Goebbels is also aware.
(Interruption from Mr Goebbels) Not before 2004, Mr Goebbels, as I have explained on behalf of the Commission many, many times.
The second reason why this amendment is not acceptable to the Commission is that the UCITS Contact Committee's mandate was discussed by Parliament at first reading. Parliament then gave its full support to the mandate of the UCITS Contact Committee. Indeed, the first common position fully incorporated what this Parliament wanted. So I suggest that Mr Goebbels does not back-track on what Parliament has previously agreed.
The third reason why that amendment is unacceptable to the Commission is that accepting it would lead to an institutional dispute in conciliation and seriously put at risk the adoption of both directives. That is the last thing the Commission and - I assume - this Parliament would want.
So let us agree on Amendments Nos 1, 2 and 3. In particular, I would address the following words to Mr Purvis, who referred to the United States' system, which is different from the European system. Depositing is fundamental for the European system. We are going to consider updating, following the Ecofin Council of December that the European form of UCITS need capital because they cannot assume debts in order to provide themselves with working capital. That is possible in the United States. Therefore the need to provide such undertakings in the United States with capital is less than in Europe. Once again, the European undertakings cannot use debts for their working capital and therefore must provide themselves with capital.
I believe the vote will be taken tomorrow and I hope we can now agree to Amendments Nos 1, 2 and 3 and to the proposals as such. This would allow us to move ahead constructively for the sake of European investors, European industry and the European economy. I hope that after twelve years of discussions these proposals can now find their way to the statute book.
Thank you, Commissioner Bolkestein.
The debate is closed
The vote will take place tomorrow at 12 noon.
International monetary system
The next item on the agenda is the report (A5-0302/2001) by Mr Goebbels on behalf of the Committee on Economic and Monetary Affairs on the international monetary system.
Mr President, Commissioner, ladies and gentlemen, according to the International Monetary Fund, the world experienced 120 monetary crises between 1975 and 2000. A monetary crisis is defined as the depreciation of a currency by more than 25% in one year. It was always the real economy that paid the price for this financial instability. Less growth, less employment and more misery accompany financial crises. We should therefore view the need for financial stability as being in the public good. Public authorities are called upon to prevent, or otherwise to manage as best they can, any crisis. The Committee on Economic and Monetary Affairs has commissioned me to produce this own-initiative report. I have experienced some difficulties with the rules laid down by the Bureau of our Parliament. My report was too long, as if it was possible to deal with the complexity of international monetary relations in five pages. The Meltzer report, in the American Congress, was some one hundred pages long. The Meltzer committee, made up of congressmen, scientists, bankers and trade unionists inspired a lively international debate. My humble report, and the motion for a resolution, will certainly not inspire a similar debate. In order to carry more weight, our Parliament should have followed a procedure similar to that of the American Congress, that is, by means of a collective report, with detailed proposals. The motion for a resolution is restricted to certain essential issues. My report hinges on the notions of transparency and accountability, regulation and solidarity. In 2000, the private sector transferred about twenty times more resources to the developing countries than the World Bank and the other multilateral banks. Open financial markets will lead to significant increases in efficiency for world exchanges so long as they are provided with a better framework. The international financial institutions must become truly universal. The monetary fund must become more democratic. The super majority of 95% must be abolished for all important decisions. It gives a right of veto to the United States and to the Union, if it is also able to unite within the International Monetary Fund. A regular rise in quotas and the issuing of special drawing rights is needed, in accordance with the growth of the world economy. Common rules and standards should be applied on an international level. We need a legal and judicial framework allowing for the rapid resolution of insolvency crises. The private sector should be involved in the management of crises, in particular by means of the general application of collective action clauses. This involvement should extend to the freezing of debt service payments. This will allow a reduction in moral uncertainties and in the cost of restructuring programmes. Better prevention of crises requires increased supervision of off-balance sheet operations. In particular, we must toughen the prudential requirements imposed on banks when they serve to offset hedge funds. Europe must become more active in international bodies. In this respect, the ECB must be more involved. The European system of central banks must be designed as a body for coordinating the Union' s supervision and control authorities.
One of the conclusions of my report is that the Tobin tax will not work. In fact it would have terrible economic consequences. Why penalise transactions between strong currencies, which make up more than 95% of international currency transactions, on the basis of a desire to prevent speculation against the currencies of developing countries. The Chilean encaja would achieve better results. Nevertheless, I welcome the decision of the ECOFIN Council to invite the Commission to prepare a report on this issue which I hope will make the decision much more objective.
My report puts great stress on the need to settle the problem of third-world debt as soon as possible. This debt should be partly cancelled and partly rescheduled, so as to allow the developing countries to repay the amounts up to a limit of 5% of their annual exports. The London Agreement of 1953 laid down such provisions in favour of Germany. This was the basis of the German post-war economic miracle. This could also be the basis for a new economic partnership between all nations, the beginning of a true globalisation. Settling the problem of third-world debt would allow the internal development of these countries and would cement the victory against poverty and ignorance and therefore against intolerance and terrorism.
Mr President, one could, with reference to Mr Goebbels' report, say that it was worth it in the end. It is an own-initiative report dating back as far as 1999, when it was prompted by the crises in Asia, Russia and Brazil. In the meantime, there has been a succession of further small crises, and we have got on with our work.
In the Committee on Economic and Monetary Affairs, our group wholeheartedly agreed with the basic line taken by the rapporteur, not least because you, Mr Goebbels, took up a clear position on the Tobin tax. The international monetary system is undergoing transformation, as is clear from your report. We want to bring proposals into this process of transformation, but we can also see that the euro has firmly established itself since 1999 and has fully proved itself as an anchor giving stability to the global economy.
That in itself is an important contribution by Europe to stabilising the international monetary system. Mr Goebbels has done a sound job of work, something I want to emphasise here today. For that reason, we are in substantial agreement with his proposals: the improved supervision of banking, surveillance of international financial activities, greater powers for international bodies such as the IMF and the World Bank to really get to grips with crisis situations. As you have just said, the IMF must become more democratic. Above all else, it must fit into the overall scheme of things so that it does not become the bogeyman of crisis management. Of course, the states must work together in this, for financial means alone will not overcome crises.
We agree with closer collaboration at international level between national supervisory and regulatory authorities, a stronger coordinating role for the European Central Bank, something that has still not been resolved, and which we would remind you is overdue - the establishment of an observatory for systemic risks at the Bank for International Cooperation, and continued efforts at reform of the international monetary system. We share Mr Goebbels' view - contested in their proposals by our Green colleagues - that the Tobin tax does not belong in this report. Looking through the proposals, I noted that the Group of the Party of European Socialists also, according to Amendment No 10, wants this to be checked up on, even though it does refer to an ECOFIN Council resolution. On that point we take a completely different view. We agree with your basic approach and we will be asking for a separate vote on this subject.
Introducing such a tax, whose technical problems cannot in any case be resolved, would imperil the transfer of capital and thus also put at risk the advantages of global division of labour, investment and employment. That is why we are opposed to it, but will vote for your report without a Tobin tax, and against it with one.
Mr President, thank you for your willingness to allow us this pleasure late in the evening. On behalf of the Group of the Party of European Socialists, I would like to congratulate the rapporteur on his report. We support this report because it gives the right solutions to the issues of the new financial architecture which must be created, of reform as a whole and of crisis management - solutions which also deal practically with the needs of regions hit by crises, the requirements of international financial markets and the very important need of all societies for stability in financial markets. I would like to emphasise again that I believe stability in financial markets to be a public good to which all citizens are entitled.
Taking a look at the situation we are in, I cannot resist making an observation. International financial activity on the currency markets has, in fact, decreased to around USD 1 200 billion a day, and that is due to the creation of the monetary union, which is of course one of the levers of the flows of capital that are quantitatively scarcely manageable. At the same time, though, we must note that during the course of the nineties we were dealing with a twenty-five-fold turnover increase in derivative trading such as swaps, options and so on. We know that, now, not even 3% of the transactions have to do with the real market in goods and services. I believe it to be important that we should look at the flow of capital under the influence of globalisation in terms both, on the one hand, of the yield accruing to institutional investors and of the economic and social situation, and on the other, from the point of view of the capital-importing countries.
In this connection, we have to bear in mind that 75% of the capital invested flows into only twelve states, and that only 1% of the capital invested flows to black Africa. The rapporteur is right to demand that we now move to a consolidation, and that can only be done if we write off debt more comprehensively than we have done before.
Functioning globalised financial markets are no doubt advantageous. Presupposing stable development, they contribute to growth and employment. Despite that, there are still economic and social deficits and a lack of regulation and supervision. The report points that out. Concern about speculative commitments to the detriment of the real economy and the excessive volatility of the market brought about by an enormous increase in transaction volume for certain financial products are factors which make a reform of the international financial architecture more necessary than ever.
We have lived through 120 currency crises, and they cannot be abolished. We have not yet succeeded in developing a working system of early warning indicators, in making information transparent and in drawing up a code of conduct that works for everyone, and we have not yet solved the problem of moral hazard. So I consider it very important that this report's demands should influence the EU's negotiations, and the EU, too, must speak with one voice at the international level. It is not just about us having a monetary zone, but we must also speak with one voice internationally on financial market policy and on issues of the world's financial architecture. The introduction of the euro is a contribution to financial stability, and our financial system is better protected against external shocks, but we must move on, for the monetary union is only one contribution to stability in Europe and the world.
Mr President, I would like to congratulate the rapporteur on this report. We, in the Liberal Group, welcome the thrust of the report, because it grapples with the real issues and it avoids the sort of populist solutions which, I am afraid, are on offer in many of the amendments before this House. I am particularly thinking of the Tobin tax. It is, of course, the case that nobody, particularly liberals in favour of free inquiry, could object to the Commission's study on this subject. But I frankly believe that this is a false promise which really offers very little practical benefit to the countries that we are all, I hope, trying to help.
Instead, the report quite correctly identifies as a potential model, the Chilean deposit system, which introduces an incentive for investors to invest long-term in an emerging market rather than going for short term paper because that involves a longer-term investment for depositors. That is the right way to go, and therefore I very much congratulate the rapporteur and hope that we will not support the amendments to an excellent report.
Mr President, on behalf of my group, I would like to thank Mr Goebbels for all the energy and intellect he has invested in his report. We regret that the motion for a resolution presented to us does not in the end meet the expectations of the explanatory statement which he had drawn up, and that is why we have thought it appropriate to introduce certain amendments aimed at reinforcing the political message of the report.
The first category of amendments relates to the 'organisational' aspect of the International Monetary Fund, which we believe to be currently in an unacceptable situation. That is why we are taking up an idea put forward by Jacques Delors, in this case that of an economic and social security council within the United Nations. We would like the Commission and the Council to express their views on this issue at the Council to be held next spring in Barcelona. Furthermore, we believe that the decision-making procedures and the composition of the governing body of the International Monetary Fund should be substantially reviewed.
The second great area on which we would like to express our view is the need to combat terrorism, which has an extremely important financial dimension. This is why we feel there is an additional reason to make the recommendations of the FATF binding and to increase its mandate, as also requested by the European Council in Ghent. I believe that this would supplement the report.
Finally, with regard to capital flows - in particular exchange operations - I will say no more, personally, about the Tobin tax, but I will nevertheless continue to demand an in-depth debate on taxes which could discourage speculative assaults on the currencies of a number of countries. In this respect, I believe there are some interesting proposals that deserve to be supported.
Mr President, despite the flashy title of this report - 'How the international monetary system can be made to work better' - these insipid formulae are certainly not going to prevent future crises.
The only purpose of this report is to justify an economic system which is irrational, anarchic and socially unjust.
You, the defenders of capitalism, are totally incapable of regulating this economy which is based on the quest for profit and competition. Because it cannot be regulated. The only imaginable regulation is that which the most powerful impose on others, but they do so to their own benefit. The desire to democratise the IMF, which is controlled by the United States, is also ridiculous.
The rapporteur recognises that the risk of financial instability is inherent to the operation of the economy. This is undoubtedly the case for your capitalist economy, but the seizure of social wealth and the means of production by a limited number of financial and industrial groups, their rivalry and their speculation, will come to an end.
For future generations, the immense wastage and patent stupidity of your economy will serve as a demonstration that, in relation to the control of its collective life, humanity had not yet moved beyond barbarism.
Mr President, the rapporteur deserves support in his endeavours to achieve greater financial stability. He is right to call for tighter supervision, although that does not rule out a crisis. Interestingly, the strategy of the International Monetary Fund has shifted towards more focused support. This role of catalyst in stages of growth can preclude negative effects of the policy, such as an increase in the burden of debt for up-and-coming countries.
The rapporteur' s request to coordinate a number of matters at European level is understandable. If these do not follow naturally on from global policies, Europe' s own policy would undermine the strength of the system as a whole.
Finally, I cannot see a role for the European Central Bank in global crisis prevention. Only a few months ago, the ECB was asked to absorb the slow-down in growth, although there was no reason to reduce interest rates within Europe. Striking a compromise between European policy and global requirements does not seem to be benefiting international stability.
Mr President, the large number of monetary crises and the negative consequences they have for the global economy as a whole require joint action. There are many who believe that the introduction of a tax on global financial transactions could prevent future financial crises. Personally, I am glad that this opinion is not held by many in the Committee on Economic and Monetary Affairs. I do not believe that introduction of the Tobin tax could prevent financial crises. Let capital make its way to where it is of the greatest use, in other words, let it be invested in new markets, developing countries and so on. By that means, growth can be produced. If we now make the transfer of capital expensive and limit and regulate it, the effect would only be counter-productive. Introducing it would also make sense only if it could be done internationally and without loopholes. This seems impossible, so that this tax will result only in additional burdens, bureaucracy and so forth, without the actual objective - the limitation of financial crises - being able to be achieved.
Mr President, Commissioner, ladies and gentlemen, congratulations to the rapporteur. That has already been said. There are four areas I would like to touch on briefly. First, we want to make the international monetary system more stable, because financial stability is, among other things, a public good and a basic economic precondition for growth, employment and social justice - that is to say, a moral duty.
Second, we demand not simply a reform of the IMF, we require of the public authorities the moral obligation to create optimum balance between the free play of markets and the need for them to be regulated in accordance with the fundamental principle of the eco-social market economy, and to guarantee a balance between the public and private sectors in public rescue measures in times of crisis. We demand of the Member States economic policies geared to growth and employment, and we demand the cancellation of debt, subject to appropriate economic and political conditions.
Third, we begin at home. The euro is a stability currency even in the eyes of the world. The response of the Federal Reserve and the European Central Bank after 11 September was one of stability in the face of the crisis. The Stability and Growth Pact is a European response. The Commission and the European Parliament have, by a majority, expressed their opposition to the Tobin tax, and the Liège resolutions include measures as correctives to globalisation.
Fourth, we oppose measures to slow down economic development and ideologically motivated attempts to undo the Stability and Growth Pact or introduce the Tobin tax on its own, which create insecurity among those who work in the market. So I also regret that the Social Democrats' Amendment No 10 reinterprets the actual Liège resolution by inserting the Tobin tax. Remove this reinterpretation; in Liège we find ourselves.
Mr President, I was astonished to read the briefing by Parliament' s Information Office, which presented the Goebbels report as follows: 'In a resolution on the operation of the International Monetary System, the Committee on Economic and Monetary Affairs is critical of the introduction of a Tobin tax on financial speculations' . This appears to be the headline which is supposed to attract the press, and this still appears to be the subject around which the debates here revolve.
In my opinion, this does not at all do justice to the balanced and excellent report by Mr Goebbels. To start with, the resolution does not in any way speak in favour of, or against, the Tobin tax. The extensive explanatory statement does contain a few observations, but what is more important is that it also contains many other alternatives in order to achieve the two objectives pursued by those in favour of the Tobin tax.
Capital movements and foreign exchange markets must be founded more on actual economic reality and must be directed towards long-term investments and financial stability by taking a number of measures, but also by adopting a more flexible stance with regard to developing countries. Their debts should be cancelled and they must be granted an appropriate way of refinancing in order to be given a new lease of life.
Actually, one could say that, in fact, this report fits in perfectly with the Tobin tax action points. It would be unfortunate if the report were seen as an opposing force, for I believe that it complements the Tobin tax well.
In an amendment tabled by my group, a proposal has been formulated in an entirely neutral way that was also formulated in the ECOFIN Council. This amendment warmly welcomes the proposal by the ECOFIN Council to carry out such a study and further analysis. That seems to be far more fruitful than another instance of polarisation concerning the method: yes or no to the Tobin tax. In this way, those in favour of the Tobin tax can again endorse the objectives which are now actually on the agenda, and those against can be pleased about the fact that research can be carried out in a neutral way and that the objectives, namely, better management of capital movements and more opportunities for developing countries, can be achieved.
Mr President, first of all, I wish to congratulate Mr Goebbels on his report. This is an interesting report that goes into considerable depth in an attempt to explore the various issues it raises and its resolution is informed and balanced. In our opinion, the report makes a constructive contribution to a debate of fundamental political importance and, furthermore, is very timely.
The debate on how to create a better-working international monetary and financial system lies at the heart of our task of responding to globalisation.
Private capital flows - and the report also takes this view - are the main source of growth, prosperity and productivity. If our objective is to ensure that countries, both developed and developing, are able to take full advantage of the benefits of globalisation, the best option that I can picture is for financial markets and their operations to merge. Broad-based, deep-rooted and fluid financial markets will make funding investment easier, which will, in turn, enable economic operators to spread their risks more effectively.
This situation will prove beneficial for those operations that would otherwise be too risky for international investors, which will be of benefit not only to developing countries, but also to small and medium-sized businesses in our own countries.
The economic benefits generated by the globalisation of finance are the result of the links between markets and operators having become stronger. Because of the nature of these links, the upsets passed on within a modern economy as a consequence of this process of globalisation are more rapid, for the very reason that borders that existed twenty years ago have disappeared. It is true that amongst the risks we will have to face, there will be financial markets with excessively volatile exchange rates and share prices. A 'contagious' effect can occur between one country and others and it is possible that capital flows will fluctuate.
Within the Economic and Monetary Union we have stimulated stability and growth by means of macroeconomic policies and structural reforms, which are fundamental factors for strengthening our economy and for preventing - or rather, fighting against - these financial upsets.
Economic and Monetary Union, therefore, contributes to improving the stability of the international situation in our region. It is also true, however, that various alternatives have been put forward across the world. I agree with the thesis of Mr Goebbels' s report. There are no panaceas that will help us confront the challenge of consolidating the global financial system. The report makes this point very clear and I hope that its resolution will be read not only by those for whom this document is officially intended and who have a professional interest in these matters. I hope that it is also read by the people who are - legitimately - concerned at the direction in which the process of international economic and financial integration is heading.
The problems and challenges inherent in the integration of financial markets must be addressed in a broader context, which is what Mr Goebbels has sought to achieve in his report and what we in the Commission are seeking to achieve in the study that the Liège Ecofin meeting asked us to produce on how we can respond to the challenges of globalisation, which we are intending to present next February.
What has been happening in recent years? I would say that since the crises in Asia, we have made substantial progress. Efforts have been made to improve macroeconomic conditions, economies are today more resistant to external shocks and the number of countries choosing to abide by internationally agreed codes and standards in order to make their economies more transparent is continually increasing. The G7 ministers and the Monetary Fund have made progress in a few key areas, such as, for example, the international financial institutions, which clearly act with greater transparency these days. There is also the International Monetary Fund itself, which has increased its capacity and is fine-tuning its instruments so that they will enable it to analyse, assess and oversee the stability of the financial system more efficiently. I would also say that coordination between the various national supervisory authorities has improved substantially.
Of course, we cannot rest on our laurels as a result of these improvements. Much still remains to be done and, in its report, Parliament shows the correct way forward. The Commission is quite happy to accept your view that we must ensure full participation by the private sector in solving and managing financial crises. Not only in order to ensure that responsibilities in times of crisis are shared in an equitable way, but also that the private sector is appropriately and systematically involved, which is crucial to effective crisis prevention, thereby preventing dangerous and, ultimately, unsustainable, risk situations from arising.
I do, therefore, take note of the call for the Commission to consider the viability of introducing clauses for collective action on financial instruments such as securities. You all know as well as I do that the Member States do not fully agree with this position but it is a point of view that the Commission takes seriously, as we do all references to the fight against the funding of terrorism.
The 11 September attacks have brought to the fore the abuses of the financial system by terrorists and the Commission has already adopted certain measures in this field. You have also made an effective contribution by finalising the codecision procedure on the second directive on money laundering. Nevertheless, we must keep making progress in this area. We are now in the early days of a process which will be long and we must continue working in this direction over the coming months. It is important that we make rapid progress on each of the proposals that provide valuable instruments for combating the funding of terrorism.
I wish to make a brief comment on one point that is still a source of some frustration to us, and that is the external representation of the European Union. The explanatory statement of the motion for a resolution refers to Europe' s conspicuous absence from the debate on a new financial architecture. You criticise the fact that the isolated initiatives of some Member States do not form a European policy. The Commission can only agree with this analysis. So how do we respond? What can we do? How can we improve the situation? I would say that it is not simply a matter of improving coordination and of speaking with one voice. Economic and Monetary Union has undoubtedly transformed the blueprint of worldwide financial and monetary relations, but the way in which we continue to address these issues in the main organisations and forums, including the Monetary Fund and the G7, is still based, to a large extent, on a purely national concept.
I can, therefore, only agree on the need to make progress. I think we will find it very difficult to formulate a meaningful policy in this area unless we clearly state our European positions as such at world level. This will require a more appropriate and clearly defined external representation of our interests. I am aware, however, that it will be very difficult to make progress in this direction unless we first make progress on the substance. Focusing the battle solely on our representation abroad is not as important as defining our own positions and producing coordinated policies on external matters. These two steps must be made in the same direction and at the same time. And on these points, Parliament can be sure that the Commission will continue to make progress.
Thank you, Commissioner Solbes.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 8.47 p.m.)